


Exhibit 10.4

 

LEASE AGREEMENT

 

BY AND BETWEEN

 

EXELON GENERATION COMPANY, LLC

 

(as Landlord)

 

AND

 

ZIONSOLUTIONS, LLC

 

(as Tenant)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

ARTICLE II PREMISES

 

6

 

 

 

ARTICLE III LEASE TERM

 

7

 

 

 

ARTICLE IV BASE RENT

 

7

 

 

 

ARTICLE V NET LEASE; IMPOSITIONS; UTILITIES AND SERVICES

 

8

 

 

 

ARTICLE VI USE OF PREMISES

 

10

 

 

 

ARTICLE VII ASSIGNMENT AND SUBLETTING

 

12

 

 

 

ARTICLE VIII CONDITION; ALTERATIONS

 

12

 

 

 

ARTICLE IX INSPECTION

 

17

 

 

 

ARTICLE X INSURANCE

 

17

 

 

 

ARTICLE XI DAMAGE OR DESTRUCTION

 

22

 

 

 

ARTICLE XII CONDEMNATION

 

23

 

 

 

ARTICLE XIII DEFAULT

 

24

 

 

 

ARTICLE XIV REPRESENTATIONS, WARRANTIES AND COVENANTS OF LANDLORD

 

24

 

 

 

ARTICLE XV GENERAL PROVISIONS

 

25

 

EXHIBIT A — Legal Description of Premises

EXHIBIT B — Plan Showing Premises, Switchyard, and ISFSI Island

EXHIBIT C — Plans and Specifications for ISFSI Island

EXHIBIT D — List of Major Equipment to be Removed from the Premises

 

i

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is dated as of the 1st day of September 2010
(the “Lease Commencement Date”), by and between EXELON GENERATION COMPANY, LLC,
a Pennsylvania limited liability company (“Landlord”), and ZIONSOLUTIONS, LLC, a
Delaware limited liability company (“Tenant”).

 

RECITALS:

 

A. Landlord owns the land legally described on Exhibit A attached hereto on
which there is located two nuclear generating stations and other associated and
ancillary facilities (collectively, the “Zion Station”).

 

B. Landlord, Tenant and EnergySolutions LLC, a Utah limited liability company
and Tenant’s parent (“EnergySolutions”), are parties to the Asset Sale Agreement
(as hereinafter defined) pursuant to which, among other things, Tenant agreed to
purchase certain assets and assume certain liabilities related to the Zion
Station for the purpose of Tenant performing radiological decommissioning,
environmental remediation and other activities relating to the decommissioning
of the Zion Station.

 

C. The Asset Sale Agreement contemplates that Landlord and Tenant shall enter
into this Lease.

 

ARTICLE I
DEFINITIONS

 

All terms not otherwise defined herein shall have the meaning ascribed to them
in the Asset Sale Agreement or the Put Option Agreement (as defined below).

 

1.1  Aggregate Benchmark Rate of Return: as of any date of determination, means
the percent change in the fair market value of the assets of the Benchmark Fund
determined on a cumulative basis from the Lease Commencement Date to the most
recent anniversary of the Lease Commencement Date.

 

1.2  Aggregate Inflation Rate: as of any date of determination, means the
percent change in the Inflation Index determined on a cumulative basis from the
Lease Commencement Date through the most recent anniversary of the Lease
Commencement Date.

 

1.3  Annual Benchmark Rate of Return: as of any date of determination, means the
percent change in the fair market value of the assets of the Benchmark Fund
during the twelve-month period ended on the most recent anniversary of the Lease
Commencement Date.

 

1

--------------------------------------------------------------------------------


 

1.4 Annual Inflation Rate: as of any date of determination, means the percent
change in the Inflation Index as of the most recent anniversary of the Lease
Commencement Date over the Inflation Index as of the preceding anniversary of
the Lease Commencement Date.

 

1.5 Asset Sale Agreement: that certain Asset Sale Agreement dated as of
December 11, 2007, by and among Landlord, Tenant, EnergySolutions, and
EnergySolutions, Inc., as amended from time to time.

 

1.6 Assign:  as defined in Section 7.1.

 

1.7 Base Rent:  one dollar ($1) per Lease Year.

 

1.8 Benchmark Fund: a hypothetical fund of invested assets consisting of
(a) $7,500,000 invested in the S&P 500 Index as of the Lease Commencement Date,
and (b) $92,500,000 invested in the Barclays Aggregate Bond Index as of the
Lease Commencement Date.

 

1.9 Claims:  as defined in Section 10.4.

 

1.10 Class B Waste:  means Low Level Waste classified by the NRC as Class B low
level waste in accordance with the provisions of 10 C.F.R. §61.55 and 10 C.F.R.
§61.56.

 

1.11 Class C Waste:  means Low Level Waste classified by the NRC as Class C low
level waste in accordance with the provisions of 10 C.F.R. §61.55 and 10 C.F.R.
§61.56.

 

1.12 Condemned:  as defined in Section 12.1.

 

1.13 Delay Lease Year:  a period of twelve (12) consecutive months commencing on
the Target Completion Date, and each successive twelve (12) month period
thereafter.

 

1.14 Delay Rent:  as defined in Section 4.2.

 

1.15 Delay Rent Period:  as defined in Section 4.2.

 

1.16 Edison Easement:  as defined in Section 2.2.

 

1.17 EnergySolutions:  as defined in Recital B.

 

1.18 Event of Default:  as defined in the Credit Support Agreement.

 

1.19 Exclusion Area:  as defined in 10 C.F.R. §50.2.

 

1.20 Force Majeure:  acts of God; war; acts of civil disobedience; acts of
terrorism; fires; explosions; earthquakes; epidemics; landslides; hurricanes or
windstorms; riots; floods; sabotage or other malevolent acts; labor strikes or
other similar acts of industrial disturbance (other than acts of employees of
the nonperforming party or its Affiliates); and/or acts, delays in acting, or
failure to act of a governmental body (including, without limitation, a taking
or condemnation) or PJM Interconnection LLC; provided, however, an event shall
only be considered an event of Force Majeure to the extent (a) such event is
beyond the reasonable control of the non-performing party; (b) the
non-performing party is unable to prevent, avoid, overcome or cure

 

2

--------------------------------------------------------------------------------


 

such event through the exercise of diligent efforts; (c) such event is not the
proximate result of the non-performing party’s act, omission, fault or
negligence, including, but not limited to, failure to maintain equipment in good
working order, failure to comply with any contract, or failure to comply with
all applicable Laws; and (d) such event results in a material impairment of the
party’s ability to perform.  For the avoidance of doubt, it is expressly agreed
that the unavailability of a disposal facility for Class B and Class C Waste is
not an event of Force Majeure.

 

1.21 Impositions:  all present and future real estate taxes and assessments
(including general and special assessments, if any) which become due and payable
during any calendar year in which any portion of the Lease Term falls that are
imposed upon Landlord or Tenant or assessed against the Premises, the fixtures,
machinery, equipment or systems used in connection with the Premises, the
business being operated on the Premises, or the activities conducted by Tenant
or its Affiliates or subcontractors at the Premises, including without
limitation, taxes in the nature of a sales, use, gross receipts or other tax or
levy on the rents payable by Tenant; provided, however, that Impositions shall
not include Landlord’s Income Taxes.

 

1.22 Inflation Index: as of any anniversary of the Lease Commencement Date,
means the Consumer Price Index, Services, CUSASNS, as published for the most
recent available calendar quarter by Global Insight Company.  If the basis for
such index is changed, then the Inflation Index shall be adjusted in accordance
with the conversion factor published by Global Insight Company.  If such index
is discontinued or revised, the index used for purposes of this Lease shall be
adjusted or replaced by the parties hereto in order to obtain substantially the
same result as would be obtained if the Inflation Index had not been so
discontinued or revised.

 

1.23 ISFSI Island:  as defined in Section 8.2.

 

1.24 ISFSI Campaign:  as defined in Section 8.3.

 

1.25 Landlord Group: as defined in Section 8.10.

 

1.26 Landlord’s Income Taxes:  any federal, state, or local income tax imposed
on Landlord.

 

1.27 Landlord Indemnified Parties: as defined in Section 8.10.

 

1.28 Lease: as defined in the preamble.

 

1.29 Lease Default: as defined in Section 13.1.

 

1.30 Lease Commencement Date: as defined in the preamble.

 

1.31 Lease Term:  the period commencing on the Lease Commencement Date and
expiring on the earlier of (a) the date of the Put Option Closing, or (b) the
date of the termination of the NRC Licenses following completion of all work
required to be performed by Tenant under this Lease.  For purposes of this
Lease, the NRC Licenses shall be deemed to have been terminated if and when the
footprint of the NRC Licenses has been reduced to the ISFSI Island.

 

3

--------------------------------------------------------------------------------


 

1.32 Lease Year:  a period of twelve (12) consecutive months commencing on the
Lease Commencement Date, and each successive twelve (12) month period
thereafter.

 

1.33 Market Event: occurs when (a) the Annual Benchmark Rate of Return minus the
Annual Inflation Rate is less than two percent, and (b) the Aggregate Benchmark
Rate of Return minus the Aggregate Inflation Rate is also less than two percent;
provided that no more than two Market Events shall occur during the Lease Term
unless otherwise agreed by the parties to this Lease.

 

1.34 Market Event Extension: the twelve-month period beginning with the
occurrence of a Market Event; provided that no more than two Market Event
Extensions shall occur during the Lease Term unless otherwise agreed by the
parties to this Lease.

 

1.35 Material Letter of Credit Default: as defined in the Credit Support
Agreement.

 

1.36 Mortgage:  as defined in Section 15.15(a).

 

1.37 New Control Area:  as defined in Section 8.8(c).

 

1.38 New Control Facility:  a new facility for Switchyard controls, if Landlord
or an Affiliate elects to construct any part of such facility on the Premises
pursuant to Section 8.8(c).

 

1.39 Old Control Area: that portion of the Premises identified as the Switchyard
Control Area on Exhibit B.

 

1.40 Premises:  that certain piece or parcel of land located in Zion, Lake
County, Illinois, as more fully described on Exhibit A attached hereto and made
a part hereof, together with all improvements, fixtures and other items of real
property now or hereafter located thereupon and all appurtenances, rights,
privileges, easements and other property interests existing thereon and
benefiting, belonging or pertaining thereto, subject to possible reduction
pursuant to Section 12.1.

 

1.41 Put Option Agreement:  that certain Put Option Agreement dated as of even
date herewith by and between Tenant and Landlord, as amended from time to time.

 

1.42 Schedule Extension Conditions: (a) delays caused by, or resulting from
compliance with requests (other than requests for performance in accordance with
the Asset Sale Agreement, this Lease or other Ancillary Agreements or
requirements of Law) by, Landlord or its Affiliates, including, but not limited
to, delays in connection with the preparation for transportation and
transportation of Spent Nuclear Fuel off-site (if Landlord determines to
transfer Spent Nuclear Fuel off-site and pursuant to an arrangement agreed upon
between Tenant and Landlord), or delays caused by the construction of a New
Control Facility, except delays beyond any agreed upon schedule for such
additional work requests subject to a separate Schedule Extension Condition;
(b) delays caused by the discovery of material undisclosed Environmental
Liabilities; (c) delays caused by material changes in applicable Laws; (d) delay
in performance by (i) vendors that provide services or equipment related to the
storage or transportation of Spent Nuclear Fuel, (ii) vendors that provide
lifting, rigging and segmenting services or equipment related to the removal of
reactor vessels and internals and containment structure, and (iii)

 

4

--------------------------------------------------------------------------------


 

railroads that are intended to provide rail access, rail cars and gondolas;
(e) delays caused by the issuance of a preliminary injunction or other order or
decree, which injunction is subsequently lifted; (f) the occurrence of a Market
Event; and/or (g) delays caused by, or resulting from, Landlord’s failure timely
to perform its obligations under this Lease, including, without limitation, its
obligations under Sections 8.8(b) and (c); provided, however, that except with
respect to clause (f), an event that causes delays shall only be a Schedule
Extension Condition to the extent (1) such event is beyond the reasonable
control of Tenant and its Affiliates; (2) Tenant and its Affiliates are unable
to prevent, avoid or overcome such event through the exercise of diligent
efforts and proceed with work not affected by the Schedule Extension Condition;
and (3) such event is not the result of Tenant’s or any Affiliate’s act,
omission, fault or negligence.  A Schedule Extension Condition will continue
only so long as Tenant or an Affiliate is using diligent efforts to overcome
such Schedule Extension Condition and only until it has been remediated,
resolved or complied with or, in the case of clause (f), only for the duration
of the Market Event Extension.  For the avoidance of doubt, it is expressly
agreed that delay due to the unavailability of a disposal facility for Class B
and Class C Waste is not a Schedule Extension Condition.

 

1.43 Site Restoration Milestone:  as defined in Section 6.2.

 

1.44 Switchyard:  that portion of the Premises identified as the Switchyard on
Exhibit B.

 

1.45 Switchyard Controls: the controls for the Switchyard and oil-cooled busses
and batteries and cables and other equipment and fixtures relating to the
operation of the Switchyard located in the Old Control Area.

 

1.46 Synchronous Condenser Area:  that portion of the Premises identified as the
Synchronous Condenser Area on Exhibit B.

 

1.47 Synchronous Condensers:  the two Westinghouse 800 MVAR synchronous
condensers and the associated equipment, excitation systems, starting motors,
cooling and lubrication equipment, support systems, conduits, controls, cables,
fixtures and other improvements located within the Synchronous Condenser Area.

 

1.48 Substantial Completion: the date upon which:  (a) all material Tenant
physical work at the Premises is substantially completed as required by this
Lease, and (b) either the Amended NRC Licenses are approved by the NRC, or if
the parties have agreed upon and arranged for the transfer of Spent Nuclear Fuel
away from the Premises, the NRC Licenses are terminated.

 

1.49 Target Completion Date:  the date that is 120 months from the Lease
Commencement Date, as extended on a day by day basis for events of Force Majeure
and/or Schedule Extension Conditions.

 

1.50 Tenant Delay:  subject to the other provisions of this Section 1.50, any
act or omission of EnergySolutions, Tenant or their respective contractors that
delays Landlord in the performance of its obligations under Section 8.8(b);
provided, however, that an act or omission of EnergySolutions, Tenant or their
respective contractors shall only be a Tenant Delay to the extent (a) the delay
resulting therefrom is beyond the reasonable control of Landlord; (b) Landlord
is unable to prevent, avoid or overcome the delay resulting from such act or
omission

 

5

--------------------------------------------------------------------------------


 

through the exercise of diligent efforts; and (c) the applicable act or omission
is not the result of Landlord’s act, omission, fault or negligence.

 

1.51 Tenant Group:  as defined in Section 8.10.

 

1.52 Tenant Indemnified Parties: as defined in Section 8.10.

 

1.53 Third Party Claim:  as defined in Section 8.10.

 

1.54 Transfer Taxes: means any tax imposed by the State of Illinois pursuant to
the Real Estate Transfer Tax Law (35 ILCS 200/31-1 to 31-70) which becomes
payable in connection with the transactions contemplated by this Lease.

 

1.55 Utilities and Services:  as defined in Section 5.4.

 

1.56 Zion Station:  as defined in Recital A.

 

ARTICLE II
PREMISES

 

2.1   Lease of Premises.  Landlord leases the Premises to Tenant without any
warranties of title other than those set forth in the Asset Sale Agreement, and
Tenant leases the Premises from Landlord, for the term and upon the conditions
and covenants set forth in this Lease, subject to Permitted Encumbrances and
subject to the rights of Landlord and ComEd and their contractors (a) to access
the Switchyard, Synchronous Condenser Area, Old Control Area and New Control
Area, (b) to operate and maintain the Switchyard and Synchronous Condensers, and
(c) to construct and operate the New Control Facility; for all matters described
in clauses (a), (b) and (c), to the same extent as ComEd has under the Edison
Easement.

 

2.2   Easements.

 

(a)   Tenant hereby acknowledges that the Lease is subject to the Permitted
Encumbrances which include that certain Facilities, Operation and Easement
Agreement dated as of January 12, 2001, and recorded in the Office of the
Recorder of Deeds, Lake County, Illinois on January 23, 2001 as Document
No. 4635121, and re-recorded on February 20, 2001, as Document No. 4647301, as
amended by that certain Amendment to Easement dated             , 2010 (as so
amended, the “Edison Easement”), which grants ComEd, among other things, certain
easements over the Premises (i) to access the Switchyard, Synchronous Condenser
Area,  and Old Control Area, (ii) to operate and maintain the Switchyard and
Synchronous Condensers, and (iii) to construct and operate the New Control
Facility, all as more fully provided in the Edison Easement.

 

(b)   The Edison Easement is subject to the requirements of the NRC Licenses,
the access control requirements implemented thereunder and Tenant’s right from
time to time to establish reasonable rules and regulations concerning the use
and enjoyment of such easement, including to the extent required by 10 CFR
Part 100, the ability to exclude personnel and property from the Exclusion Area
but limited to those circumstances when Tenant is required to

 

6

--------------------------------------------------------------------------------


 

have the ability to exercise such authority.  Landlord and ComEd shall be
responsible for the acts and omissions of their designees under such easement as
if the acts and omissions of such designees constituted the acts and omissions
of Landlord or ComEd.   Landlord and its designees shall, upon Tenant’s request
from time to time, cause ComEd to provide Tenant and its designees safe and
reasonable access to the Switchyard (including, without limitation, de-powering
the same) as reasonably necessary to permit Tenant to perform its obligations
under this Lease, but subject in all cases to Good Utility Practices.

 

(c)   Access to the New Control Area and the Switchyard will be controlled by
Landlord and/or ComEd authorized personnel. Landlord further acknowledges and
agrees that Landlord shall procure a separate NPDES permit for the New Control
Area and the Switchyard.

 

ARTICLE III
LEASE TERM

 

3.1  Lease Term.  All of the provisions of this Lease shall be in full force and
effect from and after the Lease Commencement Date.  The Lease Term shall
commence on the Lease Commencement Date and shall continue for the duration of
the Lease Term (unless terminated early pursuant to this Lease).

 

3.2  Excess NDT Assets.  If, at the termination of the Lease Term, Tenant has
completed all Decommissioning, site restoration and other work required by this
Lease but Tenant has not exercised the Put Option within thirty (30) days after
the date on which the Put Option first becomes exercisable, Tenant shall take
all actions required by Law or otherwise required by the ICC to return, as
promptly as reasonably practicable, any funds or other assets remaining in the
Buyer QDF and the Buyer NDF that are no longer required for Decommissioning
expenses or maintenance and security of the ISFSI Island.

 

ARTICLE IV
BASE RENT; DELAY RENT

 

4.1  Base Rent.  From and after the Lease Commencement Date, Tenant shall pay
the Base Rent in advance on the first day of each Lease Year.

 

4.2  Delay Rent.  If Substantial Completion has not occurred prior to the Target
Completion Date, then, with respect to the period commencing on the Target
Completion Date and expiring on the date on which Substantial Completion occurs
(the “Delay Rent Period”), Tenant shall pay additional rent (“Delay Rent”) in
arrears on the day of each calendar month which is the same day of the month as
the Target Completion Date (or the last day of the calendar month if the Target
Completion Date is the last day of a calendar month), as follows:

 

7

--------------------------------------------------------------------------------


 

(a)   During the first Delay Lease Year (if applicable), the monthly
installments of Delay Rent shall each be in an amount equal to two hundred
thousand dollars ($200,000);

 

(b)   During the second Delay Lease Year (if applicable), the monthly
installments of Delay Rent shall each be in an amount equal to eight hundred
thousand dollars ($800,000);

 

(c)   During the third Delay Lease Year (if applicable), the monthly
installments of Delay Rent shall each be in an amount equal to one million two
hundred fifty thousand dollars ($1,250,000);

 

(d)   During the fourth Delay Lease Year (if applicable), the monthly
installments of Delay Rent shall each be in an amount equal to one million seven
hundred fifty thousand dollars ($1,750,000); and

 

(e)   On the first day of the fifth Delay Lease Year and on the first day of
each Delay Lease Year thereafter (if applicable), the Delay Rent shall increase
by an amount equal to the product of (i) the Delay Rent in effect immediately
prior to such increase multiplied by (ii) the percentage increase between the
Inflation Index as of the anniversary of the Lease Commencement Date preceding
the first day of the prior Delay Lease Year and the Inflation Index as of the
anniversary of the Lease Commencement Date preceding the first day of then
current Delay Lease Year.

 

If the Delay Rent Period expires on a day other than a day on which Delay Rent
is due, then Tenant’s liabilities for Delay Rent pursuant to this Section 4.2
for such period for which Delay Rent would otherwise be due shall be prorated by
multiplying the applicable monthly installment of Delay Rent for the applicable
full period by a fraction, the numerator of which is the number of days falling
within the Delay Rent Period since the previous installment of Delay Rent was
due, and the denominator of which is the number of days since the previous
installment of Delay Rent was due through and including the date of the next
scheduled installment of Delay Rent.  Delay Rent payable by Tenant shall not be
reimbursed to Tenant from the Buyer NDF, the Buyer QDF or the Buyer Backup NDT.

 

ARTICLE V
NET LEASE; IMPOSITIONS; UTILITIES AND SERVICES

 

5.1  Net Lease.  Except as otherwise expressly set forth herein, this Lease
shall be an absolute net lease.  Accordingly, subject to Section 5.5, Tenant
shall pay all taxes, insurance and other costs, expenses and obligations of
every kind and nature whatsoever relating to the Premises, including without
limitation, costs with respect to the ownership, possession, use and operation
thereof, which accrue prior to the expiration of the Lease Term. Transfer Taxes,
if any, shall be shared equally by Landlord and Tenant.  Tenant’s obligation to
pay all amounts described in this Section 5.1 shall survive the expiration or
earlier termination of the Lease Term.

 

5.2  Payment of Impositions.  On or before the Lease Commencement Date, Tenant
shall notify the appropriate taxing authorities to deliver directly to Tenant
all statements and invoices for the Impositions, effective as of the Lease
Commencement Date.  Tenant shall pay all Impositions prior to the date they
become due, subject to reimbursement pursuant to Section 5.5,

 

8

--------------------------------------------------------------------------------

 

to the extent permitted thereby.  To the extent that any such Impositions are
imposed upon Landlord and paid by Landlord, Tenant shall reimburse Landlord for
such Impositions.  If the Lease Term begins or expires on a day other than the
first day or the last day of a calendar year, then Tenant’s liability for
Impositions for such calendar year shall be apportioned by multiplying the
amount of the Impositions for the full calendar year by a fraction, the
numerator of which is the number of days during such calendar year falling
within the Lease Term, and the denominator of which is three hundred sixty-five
(365).

 

5.3       Contest of Impositions.  If the Switchyard and the New Control Area
are taxed as a separate tax parcel(s) as provided in Section 5.5, Tenant may
contest or review the existence, amount or applicability of any Impositions on
that portion of the Premises that does not include the Switchyard or New Control
Area by appropriate legal or administrative proceedings, at Tenant’s sole cost
and expense; provided, however, that such contests are accomplished in the
manner expressly permitted therefor in the jurisdiction in which the Premises is
located, such that in no event whatsoever shall the failure to pay the
Imposition being contested impair in any manner the Premises.  In no event may
Tenant enter into any agreement concerning the taxation of the Premises the term
of which extends beyond the Lease Term without Landlord’s prior written
consent.  Landlord shall execute such documents as are reasonably necessary in
connection with any such contest.  Tenant shall be entitled to any refund
received with respect to Impositions paid by Tenant.

 

5.4       Utilities and Services.  Tenant, at its own expense, shall arrange
with the appropriate utility companies and service providers for the provision
to the Premises of water, sewer, trash collection, electricity, gas, telephone,
landscaping, snow removal, access control and all other utilities and services
desired by Tenant (excluding any and all such utilities and services desired and
obtained by Landlord or ComEd in connection with the Switchyard, Synchronous
Condenser Area (until Landlord or ComEd gives written notice to Tenant that the
Synchronous Condensers have been relocated or abandoned in place), and New
Control Area which shall be separately metered and billed to Landlord or ComEd)
(“Utilities and Services”).  On or before the Lease Commencement Date, Tenant
shall notify the appropriate utility and service providers to deliver directly
to Tenant all statements and invoices for the amounts for which Tenant is
responsible pursuant to this Section 5.4, effective as of the Lease Commencement
Date.  Tenant shall pay directly to the appropriate utility companies and
service providers all charges for all Utilities consumed in and Services
performed for the Premises, as and when such charges become due and payable.  To
the extent the invoices for any such Utilities and Services are received and
paid by Landlord, Tenant shall reimburse Landlord for such charges.

 

5.5       Reimbursement by Landlord.  Landlord shall be responsible for
Impositions that relate to the Switchyard and Synchronous Condenser Area (prior
to the date on which Landlord or ComEd gives written notice to Tenant that the
Synchronous Condensers have been relocated or abandoned in place) as provided
below in this Section 5.5.  In the event the Switchyard is not currently taxed
as separate tax parcels, Landlord shall petition the appropriate governmental
authorities to cause the Switchyard to be taxed as a separate tax parcel for
property tax purposes.  Tenant shall reimburse Landlord upon demand for any
out-of-pocket costs not to exceed $10,000 incurred by Landlord in obtaining such
property tax division, including a land survey, legal description and acreage
calculation. Prior to the date that the Switchyard is taxed as a separate tax
parcel for property tax purposes, Landlord shall reimburse Tenant for
Impositions

 

9

--------------------------------------------------------------------------------


 

attributable to the land under the Switchyard in an amount equal to fifteen and
nine-tenths percent (15.9%) of the property taxes allocable to the land in tax
parcel 04-23-100-003 and five and nine-tenths percent (5.9%) of the property
taxes allocable to the land in tax parcel 04-22-401-020.  Prior to the date that
the Switchyard is taxed as a separate tax parcel for property tax purposes,
Landlord shall reimburse Tenant $2,297 per year for Impositions attributable to
improvements in the Switchyard. After the Switchyard is taxed as a separate tax
parcel for property tax purposes, Landlord shall pay the Impositions that relate
to the Switchyard.  Prior to the date on which Landlord or ComEd gives written
notice to Tenant that the Synchronous Condensers have been relocated or
abandoned in place, Landlord shall reimburse Tenant $183,431 per year for
Impositions attributable to improvements in use by Landlord or ComEd in the
Synchronous Condenser Area.  All of Landlord’s obligations to reimburse Tenant
in respect of property taxes as set forth in this Section 5.5 shall be prorated
for partial years and shall be payable in two installments on March 1 and
October 1 in each year during the Lease Term.  If Landlord or its Affiliate
elects to construct the New Control Facility on the Premises, Landlord shall
petition the appropriate governmental authorities to cause the New Control Area
to be taxed as a separate tax parcel for property tax purposes, and Landlord
shall reimburse Tenant for Impositions attributable to the New Control Area and
improvements in the New Control Area.

 

ARTICLE VI
USE OF PREMISES

 

6.1       Use of Premises.  Tenant shall use and occupy the Premises only for
the performance of Tenant’s obligations under this Lease, the Asset Sale
Agreement and the other documents contemplated by the Asset Sale Agreement.

 

6.2       Site Restoration Milestones.  Tenant shall use diligent efforts to
perform required Decommissioning work on a schedule calculated to achieve each
of the following on or before the respective dates indicated below (each a “Site
Restoration Milestone”), it being understood that the applicable deadline for
any particular Site Restoration Milestone shall be subject to extension for
events of Force Majeure and Schedule Extension Conditions that affect the
performance of work required under this Lease to achieve that Site Restoration
Milestone:

 

(a)         Tenant shall submit to the NRC information supporting a “License
Termination Plan” (e.g. site release criteria, survey plans, and other relevant
data) within 54 months after the Lease Commencement Date;

 

(b)         Tenant shall complete removal of the major equipment listed on
Exhibit D from the Premises within 66 months after the Lease Commencement Date;
and

 

(c)          Tenant shall complete the ISFSI Campaign within 72 months after the
Lease Commencement Date.

 

6.3       Deferral of Receivables.  For each month in which Tenant fails to
achieve any Site Restoration Milestone by the applicable deadline, Tenant shall
defer, and shall cause its Affiliates to defer, receivables due and payable from
the Buyer QDF, the Buyer NDF or the

 

10

--------------------------------------------------------------------------------


 

Buyer Backup NDT in an amount equal to $5,000,000 per month (prorated for
partial months) or such lesser amount as may be due to Tenant and its Affiliates
in such month.  Such monthly deferrals of receivables shall continue until
completion of the applicable Site Restoration Milestone, at which point such
receivables may be paid, without interest, from the Buyer QDF or the Buyer NDF.

 

6.4       Target Completion Date.  Tenant shall use diligent efforts to perform
required Decommissioning and other work required under this Lease on a schedule
calculated to achieve Substantial Completion by the Target Completion Date.

 

6.5       Notice of Force Majeure and Schedule Extension Conditions.  Tenant
shall give prompt written notice to Landlord if any event of Force Majeure or
Schedule Extension Condition shall occur or exist, stating the events or
conditions that constitute the event of Force Majeure or Schedule Extension
Condition and the steps Tenant is taking or intends to take to overcome such
events or conditions, if any.  Failure of Tenant to provide Landlord the notice
required by the preceding sentence within ninety (90) days after the date on
which the event of Force Majeure or Schedule Extension Condition first occurs,
or, if later, first becomes reasonably apparent, shall be deemed a waiver of
Tenant’s rights relating to or arising from such event or condition.  Tenant
shall use diligent efforts to overcome events of Force Majeure and Schedule
Extension Conditions.  Tenant shall give prompt written notice to Landlord upon
the termination of any event of Force Majeure or Schedule Extension Condition. 
Notwithstanding anything to the contrary contained in this Lease, failure or
delay of Tenant to provide Landlord any of the notices required by the preceding
sentence shall not waive Tenant’s rights relating to or arising from an event of
Force Majeure or Schedule Extension Condition, unless such failure causes
material prejudice to Landlord.

 

6.6       PSDAR.  Tenant shall not, without Landlord’s consent, which shall not
be unreasonably withheld, amend the PSDAR for the Zion Station in any manner
that would reasonably be expected to result in the achievement of Substantial
Completion after the Target Completion Date.

 

6.7       Security.  Tenant shall be responsible for the provision of security
and access control for the Site in accordance with applicable Laws and Good
Utility Practices.

 

6.8       Landlord Access.  With advance notice, Landlord shall have reasonable
access to the Premises, subject to the requirements of the NRC Licenses and the
access control and site security programs implemented thereunder and to Tenant’s
and its Affiliates’ management personnel for purposes of monitoring (at
Landlord’s expense) the performance by Tenant of its obligations under this
Lease, but shall have no right to direct or manage such services, dictate the
scheduling of such services or to make determinations as to whether or what
portion of Buyer QDF or Buyer NDF funds should be released to reimburse Tenant
or its Affiliates for costs and expenses incurred in the performance of such
obligations.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VII
ASSIGNMENT AND SUBLETTING

 

7.1       No Assignment or Subletting.  Tenant shall not assign, sublet,
mortgage or otherwise transfer or encumber (collectively, “Assign”) this Lease
or sublet the Premises or any part thereof without the express written consent
of Landlord, which consent may be given or withheld in Landlord’s sole and
absolute discretion.

 

7.2       Restrictions and Obligations Extend to Transferees.  Provided Landlord
consents to Tenant Assigning this Lease, which such consent may be given or
withheld in Landlord’s sole and absolute discretion, all restrictions and
obligations imposed pursuant to this Lease on Tenant shall be deemed to extend
to any subtenant, assignee or other transferee and Tenant shall cause such
person or entity to comply with such restrictions and obligations and Tenant
shall remain liable under this Lease to the same extent as if it had not
Assigned this Lease.

 

ARTICLE VIII
CONDITION; ALTERATIONS; DECOMMISSIONING AND OTHER WORK

 

8.1       As-Is Condition.  Tenant acknowledges that it has been given an
opportunity to examine the Premises.  Except as expressly set forth in the Asset
Sale Agreement or this Lease, Tenant hereby accepts the condition of the
Premises in its AS-IS, WHERE-IS CONDITION, WITH ALL FAULTS.  Except as expressly
set forth in the Asset Sale Agreement or this Lease, no representations as to
the condition, repair or compliance with applicable Laws, and no agreements to
make any alterations, repairs or improvements in or about the Premises have been
made by or on behalf of Landlord.  Tenant acknowledges and agrees that its sole
remedy for breach of any representation or warranty of Landlord in the Asset
Sale Agreement concerning the condition of the Premises shall be pursuant to the
applicable provisions of the Asset Sale Agreement.

 

8.2       ISFSI Island.  Tenant shall, at its expense, construct in a good and
workmanlike manner an independent spent fuel storage installation (the “ISFSI
Island”) in accordance in all material respects with the plans and
specifications attached hereto as Exhibit C. Tenant shall be responsible, at its
expense, for the maintenance and operation of the ISFSI Island during the period
commencing on the date on which the same is substantially completed and expiring
at the expiration or earlier termination of the Lease Term.

 

8.3       ISFSI Campaign.  Upon the substantial completion of the ISFSI Island,
Tenant shall, at its expense and in compliance with applicable Laws, place all
Spent Nuclear Fuel and Greater than Class C Waste located at the Premises as of
the Lease Commencement Date into casks and place and store such casks at the
ISFSI Island so as to permit the NRC Licenses to be amended to cover only the
ISFSI Island (collectively, the “ISFSI Campaign”).  Tenant shall use diligent
efforts to perform required Decommissioning and other work required under this
Lease and construct the ISFSI Island and complete the ISFSI Campaign on a
schedule established by Tenant to achieve the applicable Site Restoration
Milestone for completion of the ISFSI Campaign.

 

8.4       Decommissioning.  Tenant shall, at its expense, perform all
Decommissioning work at the Premises required by Law.  The Premises and
improvements and all tangible Zion Assets located at the Premises shall be
radiologically released meeting NRC MARISSM guidance and

 

12

--------------------------------------------------------------------------------


 

any other applicable Laws.  Notwithstanding the foregoing provisions of this
Section 8.4 to the contrary, Tenant shall have no obligation to perform any
environmental decontamination (other than radiological decontamination) to the
Switchyard.

 

8.5       Removal of Improvements; Site Restoration.  Tenant shall not construct
any structures or install any equipment on the Premises except as reasonably
necessary to perform its obligations under this Lease.  Tenant shall, at its
expense, remove all improvements (other than (a) the ISFSI Island, (b) the New
Control Facility, (c) any improvements located at the Switchyard or the New
Control Area, (d) roadways and rail lines, (e) fences and other access control
measures and (f) such other improvements as Landlord and Tenant may mutually
determine) located at the Premises as of the Lease Commencement Date to a
minimum of three feet (3’) below the expected finished grade following site
restoration or as otherwise required by Law, Permits or Environmental Permits
and, except as otherwise required by applicable Law, Permits or Environmental
Permits, back-fill such areas; provided, however, that Tenant shall not remove
the improvements located within the Synchronous Condenser Area prior to the date
on which Landlord or ComEd gives written notice to Tenant that the Synchronous
Condensers have been relocated or abandoned in place and Tenant shall not remove
the improvements located within the Old Control Area prior to the date on which
Landlord or ComEd gives written notice to Tenant that the Switchyard Controls
have been relocated or abandoned in place.  Underground storage tanks and large
diameter pipes not required by Law or this Lease to be removed shall be filled. 
Large diameter piping within Lake Michigan and the Lake Michigan intake
structure will be abandoned in place or will be removed if required by Law. 
Excavated portions of removed structures, when backfilled and released by the
NRC, will be contoured to blend in with the adjoining property.  Affected areas
will be seeded to prevent erosion.

 

8.6       [Reserved]

 

8.7       Switchyard.  Subject to the Tenant’s obligations regarding maintenance
of access in accordance with the Edison Easement, during the Lease Term, Tenant
shall not be responsible for the maintenance and operation of the Switchyard.

 

8.8       Synchronous Condenser Area; Switchyard Controls.

 

(a)  During the period commencing on the Lease Commencement Date and expiring on
the date on which Landlord or ComEd gives written notice to Tenant that the
Synchronous Condensers have been relocated or abandoned in place, Landlord shall
be responsible, at its expense, for the maintenance and operation of the
Synchronous Condenser Area (including, without limitation, the Synchronous
Condensers located therein).  Until the Synchronous Condensers have been
relocated or abandoned in place, the physical systems required for the support
and operation of the Synchronous Condensers will be clearly identified by name
and other markings, such as paint, stickers or tags, and, to the extent
practicable, will be secured with barriers, fencing, locks or other entry
controls.  Landlord shall notify Tenant from time to time of the status of the
relocation or abandonment in place of the Synchronous Condensers and, in any
event, shall notify Tenant of such status on the date on which Landlord in good
faith believes ninety (90) days remain prior to the relocation or abandonment in
place of the Synchronous Condensers.  Provided Landlord provides reasonable
prior written notice of its activities in the Synchronous Condenser Area from
time to time, Tenant shall use reasonable efforts not to

 

13

--------------------------------------------------------------------------------


 

disrupt or interfere with Landlord’s or ComEd’s access to or operation of the
Synchronous Condensers.

 

(b)  Prior to the date that is 18 months following the Lease Commencement Date
(as such date may be extended on a day-for-day basis on account of Tenant Delay
or Force Majeure), Landlord shall, at its expense (i) deactivate the Synchronous
Condensers, (ii) drain the Synchronous Condenser systems and remove any hydrogen
and lube oil attributable thereto, (ii) disconnect the Synchronous Condensers
from the Switchyard and (iv) remove the Synchronous Condensers and/or abandon
them in place.  Landlord shall give prompt written notice to Tenant if any event
of Force Majeure or Tenant Delay shall occur or exist that will impact
Landlord’s removal or abandonment of the Synchronous Condensers, stating the
events or conditions that constitute the event of Force Majeure or Tenant Delay
and the steps Landlord is taking or intends to take to overcome such events or
conditions, if any.  Landlord shall use diligent efforts to overcome events of
Force Majeure and Tenant Delay impacting its removal or abandonment of the
Synchronous Condensers.  Tenant’s sole remedy for delay in the performance by
Landlord of its obligations in the preceding clauses (i) through (iv) shall be
the extension of the time for performance of Tenant’s obligations by reason of
the Schedule Extension Condition.

 

(c)  Prior to the date that is 18 months following the Lease Commencement Date
(as such date may be extended on a day-for-day basis on account of Tenant Delay
or Force Majeure), Landlord shall abandon the Switchyard Controls in place or,
at its expense, relocate the Switchyard Controls to a space within or near the
Switchyard.  If such space is located within the Premises but outside the
Switchyard, then the particular location of such space (the “New Control Area”)
shall be subject to Tenant’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed. Landlord shall give prompt
written notice to Tenant if any event of Force Majeure or Tenant Delay shall
occur or exist that will impact Landlord’s removal or abandonment of the
Switchyard Controls, stating the events or conditions that constitute the event
of Force Majeure or Tenant Delay and the steps Landlord is taking or intends to
take to overcome such events or conditions, if any.  Landlord shall use diligent
efforts to overcome events of Force Majeure and Tenant Delay impacting its
removal or abandonment of the Switchyard Controls.  Tenant’s sole remedy for
delay in the performance by Landlord of its obligations in this
Section 8.8(c) shall be the extension of the time for performance of Tenant’s
obligations by reason of the Schedule Extension Condition.

 

8.9       Covenant Against Liens.  Tenant shall not cause or permit any
Encumbrance (including any mechanic’s or materialman’s lien) to be asserted
against the Premises or any interest therein (including the leasehold interest
created by this Lease) as a result of any act or omission of Tenant, its agents,
contractors and employees.  In the event any such Encumbrance is filed, Tenant
will within thirty (30) days after receiving written notice thereof cause such
Encumbrance to be released or bonded over. In the event such Encumbrance is not
timely released or bonded over, Landlord, at its sole option and in addition to
any of its other rights and remedies, may bond over the same, and Tenant shall
promptly upon notice thereof reimburse Landlord for the cost of such bond and
other direct costs related to such action.  Tenant shall indemnify, defend and
hold harmless Landlord from and against any and all Encumbrances arising out of
or in any way connected with Tenant’s use and occupancy of the Premises (except
to the extent such Encumbrances result from the act or omission of Landlord
and/or Landlord’s Affiliates).  Any rights and obligations created under or by
this Section 8.9 shall survive

 

14

--------------------------------------------------------------------------------


 

termination or expiration of this Lease.  Without limiting the generality of the
foregoing, Tenant shall, to the fullest extent permitted by Law, cause all
contractors, subcontractors, material suppliers, service providers, and other
vendors performing work or providing materials or services at the Premises on
behalf of Tenant to provide lien waivers as and when commercially reasonable.

 

8.10                            Environmental Protection.

 

(a)         Tenant shall conduct its operations on the Premises in compliance
with all applicable Environmental Laws and Environmental Permits, and neither
Tenant nor any of Tenant’s employees, representatives, Affiliates, agents,
contractors, subcontractors, licensees, lessees, guests, invitees, successors
and assigns (collectively, “Tenant Group”) shall use, bring upon, transport,
store, keep or cause or allow the discharge, spill or release (or allow a
threatened release) in each case of any Hazardous Substances in, on, under or
from the Premises in violation of Environmental Law.  Without limiting any other
indemnification obligations of Tenant contained herein, Tenant shall protect,
indemnify, defend (with counsel reasonably acceptable to Landlord) and hold
harmless Landlord and its direct and indirect parents, subsidiaries and
Affiliates, and their respective officers, directors, shareholders, employees,
representatives, agents, contractors, licensees, lessees, guests, invitees,
successors and assigns (collectively, the “Landlord Indemnified Parties”), from
and against any and all losses and claims (including, without limitation,
(i) reasonable attorneys’ fees, (ii) liability to third parties for toxic torts
and/or personal injury claims, (iii) fines, penalties and/or assessments levied
or raised by any governmental authority or court, and (iv) assessment,
remediation and mitigation costs and expenses and natural resource damage
claims) arising out of, resulting from or connected with any violation of
Environmental Laws or Environmental Permits by Tenant or any member of the
Tenant Group or any Hazardous Substances used, brought upon, transported,
stored, kept, discharged, spilled or released by Tenant or any member of the
Tenant Group in, on, under or from the Premises, except to the extent such
losses and claims were increased as a result of Landlord’s failure timely to
give the notice, if any, required by this Section 8.10(a).  Landlord shall
conduct its operations on and adjacent to the Premises in compliance with all
applicable Environmental Laws and Environmental Permits, and neither Landlord
nor ComEd nor any of their respective employees, representatives, agents,
contractors, licensees, lessees, guests, invitees, successors and assigns
(collectively, “Landlord Group”) shall use, bring upon, transport, store, keep
or cause or allow the discharge, spill or release (or allow a threatened
release) in each case of any Hazardous Substances in, on, under or from the
Premises or the areas adjacent thereto (including, without limitation, the
Switchyard and the New Control Area) in violation of Environmental Law.  Without
limiting any other indemnification obligations of Landlord contained herein,
Landlord shall protect, indemnify, defend (with counsel reasonably acceptable to
Tenant) and hold harmless Tenant and its direct and indirect parents,
subsidiaries and Affiliates, and their respective officers, directors,
shareholders, employees, representatives, agents, contractors, licensees,
lessees, guests, invitees, successors and assigns (collectively, the “Tenant
Indemnified Parties”), from and against any and all losses and claims
(including, without limitation, (1) reasonable attorneys’ fees, (2) liability to
third parties for toxic torts and/or personal injury claims, (3) fines,
penalties and/or assessments levied or raised by any governmental authority or
court, and (4) assessment, remediation and mitigation costs and expenses and
natural resource damage claims) arising out of, resulting from or connected with
any violation of Environmental Laws or Environmental Permits by Landlord or any
member of

 

15

--------------------------------------------------------------------------------


 

the Landlord Group during the Lease Term or any Hazardous Substances used,
brought upon, transported, stored, kept, discharged, spilled or released by
Landlord or any member of the Landlord Group in, on, under or from the Premises,
except to the extent such losses and claims were increased as a result of
Tenant’s failure timely to give the notice, if any, required by this
Section 8.10(a).  If any Landlord Indemnified Party or Tenant Indemnified Party
receives notice of the assertion of any such claim or of the commencement of any
claim, action, or proceeding made or brought by any Person who is not a Tenant
Indemnified Party or a Landlord Indemnified Party, as applicable (a “Third Party
Claim”), the applicable party shall give the other party reasonably prompt
written notice thereof, but in any event such notice shall not be given later
than five (5) calendar days after the applicable party’s receipt of notice of
such Third Party Claim.  Such notice shall describe the nature of the Third
Party Claim in reasonable detail and shall indicate the estimated amount, if
practicable, of the Third Party Claim.

 

(b) Tenant shall comply with and observe all applicable Laws related to the use
and protection of wetlands.  Tenant shall not change the physical
characteristics of any wetland areas located on the Premises or any adjoining
land, without in each instance obtaining Landlord’s prior written consent (which
may be granted or withheld in Landlord’s sole discretion), and only then in
compliance with applicable Laws.

 

(c) Tenant shall provide Landlord with prompt written notice upon Tenant’s
obtaining knowledge of the existence or any threatened release of any Hazardous
Substances on, in or under the Premises in violation of Environmental Laws.

 

(d) This Section 8.10 shall survive the expiration or other termination of this
Lease.

 

8.11                            Work In the Synchronous Condenser Area, the Old
Control Area, the New Control Area and the Switchyard.  Tenant shall make
reasonable efforts, whenever it works in or immediately adjacent to the
Synchronous Condenser Area (prior to the date on which Landlord or ComEd gives
written notice to Tenant that the Synchronous Condensers have been relocated or
abandoned in place), the Old Control Area (prior to the date on which Landlord
or ComEd gives written notice to Tenant that the Switchyard Controls have been
relocated or abandoned in place), the New Control Area and the Switchyard, not
to disrupt any of Landlord’s or its Affiliates’ operations in these areas or
disturb or damage any of Landlord’s, ComEd’s or any of their Affiliates’
equipment and facilities located in these areas.  Prior to commencing any work
in or immediately adjacent to these areas Tenant shall notify Landlord and
cooperate with Landlord to avoid any such disruption, disturbance or damage.

 

8.12                                Compliance with Laws and Permits.  Each
party shall immediately notify the other in writing upon obtaining knowledge of
any material violations of any applicable Laws relating to the Premises and upon
receiving any written notice, correspondence, written demand or written
communication from any Governmental Authority alleging a material violation of
any Laws or Permits relating to the Premises.  Each party shall obtain and
maintain, at its sole cost and expense, any and all permits, licenses,
authorizations and other similar approvals necessary to perform its obligations
under this Lease.

 

16

--------------------------------------------------------------------------------


 

8.13                                Cooperation and Communication.  Landlord and
Tenant shall (and Landlord shall cause ComEd to) reasonably cooperate and
communicate regarding their respective operations around the Synchronous
Condensers, Switchyard Controls and New Control Area.  Without limiting the
generality of the foregoing sentence, it is specifically agreed that (a) access
to the New Control Area shall be (i) located outside of the current plant
security area,  (ii) fenced off from the balance of the Premises at Landlord’s
or ComEd’s expense and (iii) access controlled by Landlord and/or ComEd at no
expense to Tenant, (b) access into the Switchyard will be controlled by Landlord
and/or ComEd at no expense to Tenant and (c) at no expense to Tenant, the
Switchyard Controls and the systems required for the support and operation of
the Synchronous Condensers will be clearly identified by name and other markings
such as paint within the Old Control Area and Synchronous Condenser Area and
secured with barriers, fencing, locks or other controls to prevent disturbance.

 

ARTICLE IX
INSPECTION

 

9.1                               Inspection of Premises.  Upon reasonable prior
written notice, and subject to such reasonable access control measures as from
time to time are implemented under the NRC Licenses or otherwise instituted by
Tenant, Tenant shall permit Landlord, its agents and representatives to enter
the Premises in order to monitor, at Landlord’s expense, Tenant’s and its
designees’ performance of Tenant’s obligations under this Lease and the other
documents entered into in connection with the Asset Sale Agreement.  Without
limiting the generality of the foregoing sentence, it is specifically agreed
that Landlord shall have no right to direct or manage the performance of
Tenant’s obligations or to dictate the scheduling of such performance.  Landlord
shall use best efforts to minimize disruption to Tenant’s operations at the
Premises in connection with any such entry.

 

ARTICLE X
INSURANCE

 

10.1                        Commercial Liability Insurance.

 

(a)     At all times during the Lease Term, Tenant shall maintain at its expense
the following minimum liability insurance coverage: (1) workers compensation
insurance with statutory limits of liability and a waiver of subrogation in
favor of the Landlord Indemnified Parties and/or all of their insurers;
(2) employer’s liability insurance in the amount of not less than $1,000,000 per
occurrence; and (3) automobile liability insurance for owned, non-owned, and
hired autos providing bodily injury and property damage coverage (including but
not limited to coverage for claims against the Landlord Indemnified Parties for
injuries to employees of Tenant and its contractors and subcontractors) in the
amount of not less than $2,000,000 per accident. Tenant may provide such
liability coverage through the use of individual primary liability policies or
through a combination of primary liability and umbrella liability policies.  At
all times during the Lease Term and for a period of three years thereafter,
Tenant shall maintain at its expense commercial general liability insurance with
coverage consistent with ISO Form 00

 

17

--------------------------------------------------------------------------------


 

01 12 07, providing bodily injury and property damage coverage, including
premises liability, products/completed operations liability, independent
contractors, and blanket contractual liability (including but not limited to
coverage for claims against the Landlord Indemnified Parties for injuries to
employees of Tenant and its contractors and subcontractors),  written on an
occurrence basis with limits of not less than $10,000,000 per occurrence and
annual aggregate.

 

(b)     To the extent permitted by applicable law, all such insurance policies
Tenant is required to maintain shall: provide for a waiver of all rights of
subrogation which Tenant’s insurance carriers might exercise against the
Landlord Indemnified Parties and/or all of their insurers; be primary and
non-contributory to any other insurance carried by the Landlord Indemnified
Parties; and contain standard cross-liability provisions as to separation of
insureds.  Tenant waives all rights of subrogation against the Landlord
Indemnified Parties under the insurance policies procured by Tenant.

 

(c)     The insurance policies Tenant is required to maintain shall contain a
provision that coverages afforded under the policies will not be canceled,
allowed to expire or the limits in any manner reduced until at least 30 days’
prior written notice (10 days’ in the case of nonpayment of premium) has been
given to Landlord.  Landlord may inspect any or all such policies of insurance
at any time.

 

(d)     Insurance coverage required to be maintained by Tenant shall not include
any of the following; any claims made insurance policies; any self-insured
retention or deductible amount greater than $250,000 unless approved in writing
by Landlord; any endorsement limiting coverage available to the Landlord
Indemnified Parties which is otherwise required by this Lease; any policy or
endorsement wording that negates coverage to the Landlord Indemnified Parties
for the negligence of the Landlord Indemnified Parties; any policy or
endorsement language which limits the duty to defend the Landlord Indemnified
Parties under the policy; and any policy or endorsement language which provides
coverage to the Landlord Indemnified Parties only if Tenant is negligent.

 

(e)     Tenant shall require all contractors and subcontractors brought onto the
Premises by Tenant to procure and maintain commercial general liability
insurance, automobile insurance, workers compensation insurance, and employer’s
liability insurance coverage at the limits determined by Tenant to be
appropriate under the circumstances.

 

(f)     The Landlord Indemnified Parties shall be named as additional insureds
on all insurance, except workers compensation, required to be maintained by
Tenant or its contractors and subcontractors (including but not limited to
coverage for claims for injuries to employees of Tenant or any subcontractors)
and Tenant shall provide evidence of such coverage and ISO Endorsement Forms to
Landlord on or before the Lease Commencement Date or, in the case of insurance
required for Tenant’s contractors and subcontractors, before contracted work
begins, and shall provide renewal certifications and ISO Endorsement Forms at or
prior to expiration of any such required insurance policy.  All liability
insurance policies shall provide additional insured coverage consistent with ISO
CG 2026(11/85) and shall maintain the required coverages,

 

18

--------------------------------------------------------------------------------

 

naming the Landlord Indemnified Parties as additional insureds during the Lease
Term and, in the case of commercial general liability insurance, for a period of
not less than three years following the Lease Term.

 

(g)     All such insurance shall be issued by companies that are licensed to do
business in the State of Illinois and that have a rating of A-:VII or better in
the Best’s Key Rating Insurance Guide (latest edition in effect at the most
recent date on which evidence of such insurance is required to be provided by
Tenant).

 

10.2                        Nuclear Liability Protection.

 

(a)  At all times during the Lease Term and for a period of twenty (20) years
thereafter, Tenant shall maintain Nuclear Energy Liability Suppliers &
Transporters coverage from ANI at a limit of not less than $100 million.  Tenant
and Landlord agree that for claims covered by both the Nuclear Energy Liability
Suppliers & Transporters insurance maintained by Tenant and the Nuclear Energy
Liability Suppliers & Transporters insurance maintained by Landlord, the limits
of coverage of such insurance should be eroded on a pro rata basis according to
the relative fault of Tenant and Landlord rather than on the basis of limits of
coverage.

 

(b)     On or before the Lease Commencement Date, Tenant shall provide evidence
of the Nuclear Energy Liability Suppliers & Transporters insurance coverage from
ANI that is required to be maintained by Tenant and shall provide renewal
certifications at or prior to expiration of such required insurance policy.

 

(c)     At all times during the Lease Term, Tenant shall have and maintain in
effect an agreement of indemnification as contemplated by Section 170 of the
Atomic Energy Act and Nuclear Liability Insurance in such form and in such
amount as will meet or exceed the financial protection requirements of the NRC
pursuant to Section 170 of the Atomic Energy Act. If the nuclear liability
protection system contemplated by Section 170 of the Atomic Energy Act is
repealed, modified or expires, Tenant will, without cost to Landlord, maintain
in effect liability protection through government indemnity, limitation of
liability or liability insurance in order to prevent the material impairment of
the protection afforded the Landlord Indemnified Parties by Section 170 of the
Act and the provisions of this Lease.

 

(d)     In addition to insurance that Tenant is required to procure and maintain
under any other provision of this Lease, at all times during the Lease Term,
Tenant shall, at Tenant’s expense, continue to maintain in effect Nuclear Energy
Liability Facility Form coverage at a limit of not less than $100 million and
Nuclear Energy Liability Master Worker Form coverage from American Nuclear
Insurers.  On or before the Lease Commencement Date, Tenant will provide
Landlord with evidence of such insurance and copies of any endorsements issued
to such policies and will provide evidence of such insurance annually
thereafter.  Tenant shall not reduce the limits of coverage under any such
insurance or modify or cancel coverage thereunder without the prior written
consent of Landlord.

 

19

--------------------------------------------------------------------------------


 

(e)     To the extent permitted by applicable law, all such nuclear energy
liability insurance policies Tenant is required to maintain shall provide for a
waiver of all rights of subrogation which Tenant’s insurance carriers might
exercise against the Landlord Indemnified Parties and/or all of their insurers;
be primary and non-contributory to any other insurance carried by the Landlord
Indemnified Parties; and contain standard cross-liability provisions as to
separation of insureds.  Tenant waives all rights of subrogation against the
Landlord Indemnified Parties under the nuclear energy liability insurance
policies procured by Tenant.

 

10.3                        Property Insurance.

 

(a)     During the Lease Term until such time as Landlord advises Tenant that
the Synchronous Condensers have been removed from the Premises or abandoned in
place, Landlord shall procure and maintain in effect a NEIL property policy with
limits of $100 million and a deductible of not more than $10 million.  The cost
of such NEIL property policy providing coverage for the Synchronous Condensers
shall be determined from quotations from the underwriters and shall be borne by
Landlord.  Tenant shall reimburse Landlord for the remaining cost of such NEIL
property policy.

 

(b)     During the Lease Term after Landlord advises Tenant that the Synchronous
Condensers have been removed from the Premises or abandoned in place, Landlord
shall maintain in effect a NEIL property policy with limits of $50 million and a
deductible of not more than $10 million.  Tenant shall reimburse Landlord for
the cost of such NEIL property policy.

 

(c)     Tenant shall be included as additional insured and loss payee on the
NEIL property insurance policy. Landlord shall provide evidence of such coverage
to Tenant on or before the Lease Commencement Date.

 

(d)     Retrospective premiums, if any, that are assessed by NEIL and become
payable during the Lease Term shall be allocated between Landlord and Tenant in
proportion to the allocation of their responsibility for cost of the NEIL
property insurance during the period in question.  Retrospective premiums, if
any, that are assessed by NEIL and become payable after the Lease Term shall be
the responsibility of Landlord.  Tenant shall promptly reimburse Landlord, on
demand, for Tenant’s allocated share of any such retrospective premium
adjustments.

 

(e)     During the Lease Term, Landlord or an Affiliate of Landlord will
maintain all-risk property insurance, including property insurance on the
Switchyard, in an amount reasonably determined by Landlord or its Affiliate to
be prudent.

 

10.4                        Insurance Generally.  In the event of any failure by
Tenant to comply with the insurance requirements of this Lease, Landlord may,
without in any way compromising or waiving any right or remedy at law or in
equity, upon five days’ prior written notice to Tenant, purchase such insurance,
at Tenant’s expense, provided that Landlord shall have no obligation to do so,
and if Landlord shall do so, Tenant shall not be relieved of or excused from the
obligation to obtain and maintain such insurance amounts and coverages.  All
such costs incurred by Landlord shall be promptly reimbursed by Tenant.

 

20

--------------------------------------------------------------------------------


 

10.5                        Indemnity.

 

(a)  Except to the extent resulting from the negligence or willful misconduct of
a Landlord Indemnified Party, and except to the extent covered by property
insurance carried by a Landlord Indemnified Party or required by this Lease to
be carried by a Landlord Indemnified Party, to the maximum extent permitted
under applicable Law, Tenant shall protect, indemnify, defend (with counsel
reasonably acceptable to Landlord) and hold harmless the Landlord Indemnified
Parties from and against any and all losses, costs, damages, liabilities,
expenses (including, without limitation, reasonable attorneys’ fees) and/or
injuries (including, without limitation, damage to property and/or personal
injuries) suffered or incurred by any of the Landlord Indemnified Parties
(regardless of whether contingent, direct, consequential, liquidated or
unliquidated), including, without limitation, any damage to the Synchronous
Condensers or Switchyard Controls prior to the date on which ComEd or Landlord
gives written notice that the Synchronous Condensers and Switchyard Controls
have been relocated or abandoned in place, or equipment or facilities located in
the Switchyard or the New Control Area) caused by Tenant or any member of the
Tenant Group, and any and all claims, demands, suits and causes of action
brought or raised against any of the Landlord Indemnified Parties (collectively,
“Claims”), arising out of, resulting from, relating to or connected with any act
or omission of Tenant or any member of the Tenant Group at, on or about the
Premises caused by Tenant or any member of the Tenant Group, or a “nuclear
incident” (as defined by Nuclear Laws) or exposure to Nuclear Materials as a
result of the transportation, storage, handling, or release of Nuclear Materials
on or from the Premises during the Lease Term or a nuclear incident or exposure
to Nuclear Materials at a location other than the Premises as a result of the
transportation, handling, storage, or release of Nuclear Materials shipped or
removed from the Premises during the Lease Term, and notwithstanding anything to
the contrary in this Lease, such obligation to indemnify, defend and hold
harmless the Landlord Indemnified Parties shall survive any termination of this
Lease.  This indemnification shall include, without limitation, Claims made
under any workman’s compensation Law or under any plan for employee’s disability
and death benefits (including, without limitation, Claims and demands that may
be asserted by employees, agents, contractors and subcontractors).  Tenant shall
indemnify Landlord for the cost to Landlord to reinstate its Nuclear Energy
Liability Suppliers & Transporters insurance if the limits of coverage of such
insurance are eroded by a claim that would have been covered by Tenant’s Nuclear
Energy Liability Suppliers & Transporters insurance if Landlord had been named
as an additional insured on such insurance of Tenant; provided, however, that
this sentence shall only require reimbursement of insurance premiums
(i) actually paid by Landlord for reinstatement of coverage related to the Zion
Station, (ii) paid only to the extent necessary to replace the eroded limits,
and (iii) that Landlord would not have been incurred absent said erosion of
insurance.

 

(b)  Except to the extent resulting from the negligence or willful misconduct of
a Tenant Indemnified Party, and except to the extent covered by property
insurance carried by a Tenant Indemnified Party or required by this Lease to be
carried by a Tenant Indemnified Party, to the maximum extent permitted under
applicable Law, Landlord shall protect, indemnify, defend (with counsel
reasonably acceptable to Tenant) and hold harmless the Tenant Indemnified
Parties from and against any and all losses, costs, damages, liabilities,
expenses (including, without limitation, reasonable attorneys’ fees) and/or
injuries (including, without limitation, damage to property and/or personal
injuries) suffered or incurred by any of the Tenant Indemnified Parties
(regardless of whether contingent, direct, consequential, liquidated or

 

21

--------------------------------------------------------------------------------


 

unliquidated), and any and all Claims brought or raised against any of the
Tenant Indemnified Parties, arising out of, resulting from, relating to or
connected with any act or omission of Landlord or any member of the Landlord
Group at, on or about the Premises caused by Landlord or any member of the
Landlord Group during the Lease Term, and notwithstanding anything to the
contrary in this Lease, such obligation to indemnify, defend and hold harmless
the Tenant Indemnified Parties shall survive any termination of this Lease. 
This indemnification shall include, without limitation, Claims made under any
workman’s compensation Law or under any plan for employee’s disability and death
benefits (including, without limitation, Claims and demands that may be asserted
by employees, agents, contractors and subcontractors).

 

(c)  Notwithstanding anything to the contrary herein, (i) no Landlord
Indemnified Party shall be entitled to recover from Tenant or any member of the
Tenant Group for any liabilities, damages, obligations, payments, losses, costs
or expenses under this Lease any amount in excess of the actual compensatory
damages, court costs and reasonable attorney’s and other advisor fees suffered
by such Landlord Indemnified Party and (ii) no Tenant Indemnified Party shall be
entitled to recover from Landlord or any member of the Landlord Group for any
liabilities, damages, obligations, payments, losses, costs or expenses under
this Lease any amount in excess of the actual compensatory damages, court costs
and reasonable attorney’s and other advisor fees suffered by such Tenant
Indemnified Party.  Landlord and Tenant each waive any right to recover
punitive, incidental, special, exemplary and consequential damages arising in
connection with or with respect to this Agreement including, but not limited to,
losses or damages caused by reason of loss of use, profits or revenue, inventory
or use charges, interest charges or cost of capital.

 

ARTICLE XI
DAMAGE OR DESTRUCTION

 

11.1                        Tenant’s Restoration Obligations.  If the ISFSI
Island is totally or partially damaged or destroyed for any reason prior to the
expiration or earlier termination of the Lease Term except to the extent caused
by an act or omission of the Landlord Group or the negligence or willful
misconduct of the Landlord Group, then, promptly after such damage or
destruction, Tenant shall, at its expense, repair, rebuild, or restore the
same.  If, during the course of performance of any Decommissioning or other work
at the Premises related to Decommissioning, any improvements in the Synchronous
Condenser Area or Old Control Area are damaged or destroyed by an act or
omission of Tenant or any member of the Tenant Group prior to the date on which
Landlord or ComEd gives written notice to Tenant that the Synchronous Condensers
or Switchyard Controls have been relocated or abandoned in place, then, promptly
after such damage or destruction, Tenant shall, at its expense, repair, rebuild,
or restore the same in accordance with instructions from Landlord or ComEd, but
only to the extent such damage is caused by an act or omission of the Tenant
Group or the negligence or willful misconduct of the Tenant Group. If any
improvements in the Switchyard, New Control Area are damaged or destroyed by an
act or omission of Tenant or any member of the Tenant Group, then, promptly
after such damage or destruction, Tenant shall, at its expense, repair, rebuild,
or restore the same, but only to the extent such damage is caused by an act or
omission of the Tenant Group or the negligence or willful misconduct of the
Tenant Group.  If any other improvements

 

22

--------------------------------------------------------------------------------


 

are totally or partially damaged or destroyed, then Tenant shall have no
obligation to repair, rebuild, or restore the same.

 

ARTICLE XII
CONDEMNATION

 

12.1                        Permanent Taking.  If the entire Premises, or the
use or occupancy thereof, shall be permanently taken or condemned by any
governmental or quasi-governmental authority for any public or quasi-public use
or purpose or sold under threat of such a taking or condemnation (collectively,
“Condemned”) so as to render Tenant unable to perform its Decommissioning
obligations with respect to the entire Premises, then this Lease shall terminate
on the day prior to the date that Tenant is required to cease performance of
such Decommissioning obligations, and rent shall be apportioned as of such
date.  If less than the entire Premises or occupancy thereof is permanently
Condemned, and such partial Condemnation renders Tenant unable to perform its
Decommissioning obligations with respect to a portion of the Premises, then this
Lease shall continue in full force and effect with respect to the portion of the
Premises with respect to which Tenant is able to continue Decommissioning
obligations, and rent shall be apportioned as of the date on which Tenant is
required to cease performance of Decommissioning obligations with respect to a
portion of the Premises.  If all or any portion of the Premises or occupancy
thereof is permanently Condemned and such Condemnation does not render Tenant
unable to perform its Decommissioning obligations or delay the performance of
such Obligations, then this Lease shall remain in full force and effect.  If and
to the extent that any such Condemnation prevents or delays performance of
Decommissioning obligations with respect to the Premises or any portion of the
Premises, such Condemnation shall be deemed a Force Majeure condition with
respect to the portion of the Premises affected by such Condemnation.  For
purposes of this Section, the Premises or portion thereof, as applicable, shall
be deemed to be permanently Condemned if Condemned for a period in excess of
thirty-six (36) consecutive calendar months.

 

12.2                        Temporary Taking.  If all or any portion of the
Premises is Condemned for a period of thirty-six (36) consecutive calendar
months or less, all of the terms and conditions of this Lease shall remain in
full force and effect, notwithstanding such Condemnation. If and to the extent
that any such Condemnation prevents or delays performance of Decommissioning
obligations with respect to the Premises or any portion of the Premises, such
Condemnation shall be deemed a Force Majeure condition with respect to the
portion of the Premises affected by such Condemnation.

 

12.3                        Awards.  All awards, damages and other compensation
paid on account of condemnation shall belong to Landlord, and Tenant assigns to
Landlord all rights to such awards, damages and compensation.  Tenant shall not
make any claim against Landlord or such authority for any portion of such award,
damages or compensation, including, without limitation, any such award, damage
or compensation attributable to damage to the Premises, value of the unexpired
portion of the Lease Term, loss of profits or goodwill, leasehold improvements
or severance damages.

 

23

--------------------------------------------------------------------------------


 

ARTICLE XIII
DEFAULT

 

13.1                        Lease Defaults.  Each of the following shall
constitute a “Lease Default”:  (a) Tenant’s failure to make any payment of the
Base Rent or Delay Rent, which failure continues for five (5) business days
after Landlord delivers written notice thereof to Tenant;  (b) Tenant’s failure
to perform or observe the covenant of Tenant in Section 6.3; (c) Tenant’s
failure to perform or observe in any material respect any covenant of Tenant in
Section 5.2, 6.6, 7.1, 8.9, 10.1, 10.2 or 10.3, which failure continues for
thirty (30) days after Landlord delivers written notice thereof to Tenant (or,
if such failure cannot reasonably be cured within such thirty (30) day period,
such longer period (not to exceed thirty (30) additional days) as is reasonably
necessary to effect such cure provided Tenant commences such cure promptly and
diligently pursues such cure continuously thereafter); (d) Tenant’s failure to
perform or observe in any material respect any covenant or condition of this
Lease not otherwise specifically described in this Section, other than Sections
6.2 and 6.4, which failure continues for thirty (30) days after Landlord
delivers written notice thereof to Tenant (or, if such failure cannot reasonably
be cured within such thirty (30) day period, such longer period as is reasonably
necessary to effect such cure provided Tenant commences such cure promptly and
diligently pursues such cure continuously thereafter); (e) the leasehold
interest of Tenant is levied upon or attached under process of law; or (f) an
Event of Default or a Material Default occurs.

 

13.2                        Landlord’s Remedies.  If there shall be a Lease
Default, then Landlord shall have the right but not the obligation, at its sole
option, to terminate this Lease by written notice to Tenant given prior to the
cure of such Lease Default and/or pursue any other remedy provided by law or
equity, including specific performance, or any other remedy provided in the
Asset Sale Agreement or the Ancillary Agreements. To the fullest extent
permitted by Law, Landlord may proceed to recover possession of the Premises
under applicable Laws and Tenant agrees to cooperate with Landlord to the
fullest extent necessary in connection with Landlord’s recovery of possession of
the Premises and the transfer of any licenses or Permits that may be required to
do so, including in connection with obtaining any regulatory approval, license
or permit required to permit Landlord to recover possession of the Premises. 
Tenant hereby waives any notice of Landlord’s intention to re-enter the Premises
or terminate this Lease other than any notice expressly required by this Lease. 
No failure or delay on the part of Landlord in exercising any power or right
under this Lease shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power preclude any other or further
exercise thereof or the exercise of any other right or power hereunder.  Except
as otherwise specifically provided in this Lease, any failure of Tenant to
comply with any obligation, covenant, agreement or condition herein may be
waived by Landlord only by a written instrument signed by Landlord, but such
waiver of such obligation, covenant, agreement or condition shall not operate as
a waiver of, or estoppel with respect to, any subsequent failure to comply
therewith.

 

ARTICLE XIV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF LANDLORD

 

14.1                        Quiet Enjoyment.  Landlord covenants that it has the
right to enter into this Lease, and that if Tenant shall perform all of its
obligations hereunder prior to the expiration of any

 

24

--------------------------------------------------------------------------------


 

notice and/or cure period applicable thereto, then, subject to the provisions of
this Lease, Tenant shall during the Lease Term peaceably and quietly occupy and
enjoy the full possession of the Premises without hindrance by Landlord or any
party claiming through or under Landlord.

 

14.2                        Encumbrances.  Landlord covenants that, during the
Lease Term, it shall not cause or permit any Encumbrances to encumber the
Premises or any portion thereof, except for Permitted Encumbrances.

 

14.3                        Conveyance.  Landlord covenants that, during the
Lease Term, it shall not cause or permit the conveyance, sale or other transfer
of the Premises or any portion thereof, except as part of a conveyance of all or
substantially all of Landlord’s assets, without the prior written consent of
Tenant, which consent shall not be unreasonably withheld, conditioned or
delayed.  Any conveyance, sale or other transfer in violation of the foregoing
restriction shall, at Tenant’s option, be void and without force or effect.

 

ARTICLE XV
GENERAL PROVISIONS

 

15.1                        Relationship Between Landlord and Tenant.  Nothing
contained in this Lease shall be construed as creating any relationship between
Landlord and Tenant other than that of landlord and tenant.

 

15.2                        Brokers.  Landlord and Tenant each represents and
warrants to the other that in connection with this Lease it has not employed or
dealt with any third party broker, agent or finder.  Landlord shall indemnify
and hold Tenant harmless from and against any claim for brokerage or other
commissions asserted by any broker, agent or finder employed by Landlord or with
whom Landlord has dealt.  Tenant shall indemnify and hold Landlord harmless from
and against any claim for brokerage or other commissions asserted by any broker,
agent or finder employed by Tenant or with whom Tenant has dealt.

 

15.3                        Notices.  All notices or other communications
required under this Lease shall be in writing and shall be deemed duly given and
received when delivered in person (with receipt therefor), on the date sent if
sent by facsimile with a copy sent by one of the other methods of delivery
described in this Section, on the next business day after deposit with a
recognized overnight delivery service, or on the day delivered if sent by
certified or registered mail, return receipt requested, postage prepaid, to the
respective address(es) set forth in the Asset Sale Agreement.

 

15.4                        Validity.  Each provision of this Lease shall be
valid and enforceable to the fullest extent permitted by Law.  If any provision
of this Lease or the application thereof to any person or circumstance shall to
any extent be invalid or unenforceable, then such provision shall be deemed to
be replaced by the valid and enforceable provision most substantively similar to
such invalid or unenforceable provision, and the remainder of this Lease and the
application of such provision to persons or circumstances other than those as to
which it is invalid or unenforceable shall not be affected thereby.

 

25

--------------------------------------------------------------------------------


 

15.5                        Pronouns.  Feminine, masculine or neuter pronouns
shall be substituted for those of another form, and the plural or singular shall
be substituted for the other number, in any place in which the context may
require such substitution.

 

15.6                        Successors and Assigns.  The provisions of this
Lease shall be binding upon and inure to the benefit of the parties and each of
their respective representatives, successors and assigns, subject to the
provisions herein restricting assignment, subletting and Encumbrances.

 

15.7                        Entire Agreement.  This Lease contains and embodies
the entire agreement of the parties hereto with regard to the subject matter
hereof and supersedes all prior agreements, negotiations, letters of intent,
proposals, representations, warranties, understandings, suggestions and
discussions, whether written or oral, between the parties hereto with regard to
the subject matter hereof.  Any representation, inducement, warranty,
understanding or agreement that is not expressly set forth in this Lease, the
Asset Sale Agreement (to the extent surviving) or the Ancillary Agreements shall
be of no force or effect.  This Lease may be amended, modified or changed in any
manner only by an instrument signed by both parties; provided, however, that if
as a result of the exercise of remedies under the Pledge Agreement, Landlord
controls Tenant by reason of the ownership of a controlling equity interest in
Tenant or the appointment of a majority of the members of the board of directors
or board of managers of Tenant, any amendment, modification or change in the
terms of this Lease made after the date on which Landlord acquired such control
shall not be effective without the written consent of EnergySolutions, which
consent shall not be unreasonably withheld, delayed or conditioned.  This Lease
includes and incorporates all Exhibits attached hereto.

 

15.8                        Governing Law.  This Lease shall be governed by the
Laws of the State of Illinois.  There shall be no presumption that this Lease be
construed more strictly against the party who itself or though its agent
prepared it, it being agreed that all parties hereto have participated in the
preparation of this Lease and that each party had the opportunity to consult
legal counsel before the execution of this Lease.

 

15.9                        Headings.  Headings are used for convenience and
shall not be considered when construing this Lease.

 

15.10                 Execution and Delivery.  The submission of an unsigned
copy of this document to Tenant shall not constitute an offer or option to lease
the Premises.  This Lease shall become effective and binding only upon execution
and delivery by both Landlord and Tenant.

 

15.11                 Counterparts.  This Lease may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together constitute one and the same document.  Faxed signatures shall have the
same binding effect as original signatures.

 

15.12                 Waiver of Jury Trial.  LANDLORD AND TENANT EACH WAIVES
TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT IN
CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, TENANT’S USE OR
OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.  LANDLORD AND
TENANT EACH WAIVES ANY OBJECTION

 

26

--------------------------------------------------------------------------------


 

TO THE VENUE OF ANY ACTION FILED IN ANY COURT SITUATED IN THE STATE OF ILLINOIS,
AND WAIVES ANY RIGHT, CLAIM OR POWER, UNDER THE DOCTRINE OF FORUM NON CONVENIENS
OR OTHERWISE, TO TRANSFER ANY SUCH ACTION TO ANY OTHER COURT.

 

15.13                 Representations Regarding Organization and Authorization.

 

(a)         Landlord and the person executing and delivering this Lease on
Landlord’s behalf each represents and warrants that such person is duly
authorized to so act; that Landlord is duly organized, is qualified to do
business in the State of Illinois, is in good standing under the Laws of the
Commonwealth of Pennsylvania and the Laws of the State of Illinois, and has the
power and authority to enter into this Lease; and that all action required to
authorize Landlord and such person to enter into this Lease has been duly taken.

 

(b)         Tenant and the person executing and delivering this Lease on
Tenant’s behalf each represents and warrants that such person is duly authorized
to so act; that Tenant is duly organized, is qualified to do business in the
State of Illinois, is in good standing under the Laws of the State of Delaware
and the Laws of the State of Illinois, and has the power and authority to enter
into this Lease and to conduct its business in the manner being conducted; and
that all action required to authorize Tenant and such person to enter into this
Lease and to conduct its business in the manner being conducted has been duly
taken.

 

15.14                 Prevailing Party.  In the event of any legal proceeding
brought by either party against the other under this Lease, the prevailing party
shall be entitled to recover all reasonable costs and expenses incurred in
connection with such proceeding, including reasonable attorneys’ fees,
disbursements and actual costs.

 

15.15                 Subordination; Estoppel.

 

(a)         Tenant agrees, at any time and from time to time (but not more often
than twice in any twelve (12) month period), as requested by Landlord, upon not
less than ten (10) business days’ prior notice, to execute and deliver to
Landlord a written statement, (1) stating that this Lease is then in full force
and effect and has not been modified (or if modified, setting forth all
modifications), (2) setting forth the then current Base Rent and/or Delay Rent,
(3) setting forth the date to which the Base Rent or Delay Rent has been paid,
(4) stating whether or not, to the best knowledge of the Tenant, Landlord is in
default under this Lease, and if so, setting forth the specific nature of all
such default, (5) stating whether there are any subleases affecting the
Premises, (6) stating the address of Tenant to which all notices and
communication under the Lease shall be sent, and (7) containing any other
factual matters reasonably requested by Landlord.  Tenant acknowledges that any
statement delivered pursuant to this paragraph may be relied upon by others with
whom Landlord may be dealing, including any purchaser or owner of the Premises,
or of Landlord’s interest in the Premises or any lender or mortgagee of
Landlord.

 

(b)         Landlord agrees, at any time and from time to time (but not more
often than twice in any twelve (12) month period), as requested by Tenant, upon
not less than ten (10) business days’ prior notice, to execute and deliver to
Tenant a written statement, (1) stating that

 

27

--------------------------------------------------------------------------------


 

this Lease is then in full force and effect and has not been modified (or if
modified, setting forth all modifications), (2) setting forth the then current
Base Rent and/or Delay Rent, (3) setting forth the date to which the Base Rent
or Delay Rent has been paid, (4) stating whether or not, to the best knowledge
of Landlord, Tenant is in default under this Lease, and if so, setting forth the
specific nature of all such default, (5) stating the address of Landlord to
which all notices and communication under the Lease shall be sent, and
(6) containing any other factual matters reasonably requested by Tenant. 
Landlord acknowledges that any statement delivered pursuant to this paragraph
may be relied upon by others with whom Tenant may be dealing.

 

15.16                 Compliance with Laws and Permits.  Tenant, at its sole
expense, shall comply, and cause the Premises to comply, with all applicable
Laws and Permits. Tenant shall immediately provide Landlord with written notice:
(a) upon Tenant’s obtaining knowledge of any potential or known violations of
any applicable Laws relating to the Premises, and/or (b) of Tenant’s receipt of
any notice, correspondence, demand or communication of any nature from any
Governmental Authority related to any alleged or actual violation of any Laws or
Permits relating to the Premises.  Tenant shall obtain and maintain, at its sole
cost and expense, any and all permits, licenses, authorizations and other
similar approvals necessary for Tenant to perform its duties under this Lease,
including those approvals necessary to perform the Decommissioning of the Zion
Station as contemplated by this Lease.

 

15.17                 Guaranty.  Tenant’s obligations under this Lease are
absolutely, unconditionally and irrevocably guaranteed by EnergySolutions
pursuant to that certain Performance Guaranty of Buyer’s Parent and that certain
Guaranty of EnergySolutions, Inc., each dated as of December 11, 2007, and
executed and delivered in connection with the Asset Sale Agreement.

 

[Signatures follow on next page]

 

28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal as
of the day and year first above written.

 

 

 

LANDLORD:

 

 

 

 

EXELON GENERATION COMPANY, LLC,

 

 

a Pennsylvania limited liability company

 

 

 

 

 

By:

/s/ Charles G. Pardee

[Seal]

 

Name:

Charles G. Pardee

 

 

Title: Senior Vice President and

 

 

Chief Operating Officer

 

 

 

 

 

TENANT:

 

 

 

 

ZIONSOLUTIONS, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ John A. Christian

[Seal]

 

Name:

John A. Christian

 

 

Title:

President

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF PREMISES

 

PARCEL 1: BLOCK 8 INCLUDING VACATED ALLEY, TOGETHER WITH THAT PART OF THE WEST
HALF OF VACATED DEBORAH AVENUE LYING SOUTH OF TWENTY-NINTH STREET AND NORTH OF
THE CENTERLINE OF THIRTIETH STREET AND THE NORTH HALF OF VACATED THIRTIETH
STREET, LYING EAST OF THE EAST LINE OF EBENEZER AVENUE AND WEST OF THE
CENTERLINE OF DEBORAH AVENUE (EXCEPTING THEREFROM THAT PART THEREOF CONDEMNED
FOR RAILWAY PURPOSES BY PROCEEDINGS HAD IN THE CIRCUIT COURT OF LAKE
COUNTY, ILLINOIS (CASE NO. 1152) ENTITLED: CHICAGO, WAUKEGAN AND NORTH SHORE
RAILWAY COMPANY VS. JOHN ALEXANDER DOWIE, ET AL) IN ZION CITY SUBDIVISION IN
SECTION 27, TOWNSHIP 46 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
LAKE COUNTY, ILLINOIS.

 

PARCEL 2:  THAT PART OF THE NORTH HALF OF VACATED TWENTY-NINTH STREET LYING EAST
OF THE EAST LINE OF DEBORAH AVENUE AND WEST OF THE CENTERLINE OF VACATED
DAMASCUS AVENUE IN SECTION 22, TOWNSHIP 46 NORTH, RANGE 12 EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN LAKE COUNTY, ILLINOIS.

 

PARCEL 3:  ALL THAT PART OF THE NORTH HALF OF SECTION 22, TOWNSHIP 46 NORTH,
RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING EAST OF THE EAST LINE OF
THE RIGHT OF WAY OF THE CHICAGO, WAUKEGAN AND NORTH SHORE RAILWAY COMPANY AS
CONDEMNED IN CASE NO. 1152, CIRCUIT COURT OF LAKE COUNTY, ILLINOIS AND SOUTH OF
THE NORTH 1590.26 FEET THEREOF AND NORTH OF THE NORTH LINE OF SHILOH BOULEVARD
WHICH NORTH LINE IS MORE PARTICULARLY DESCRIBED AS A LINE EXTENDING EAST FROM A
POINT ON THE EAST LINE OF SAID FORMER RIGHT OF WAY WHICH IS 8.60 FEET NORTH OF
THE SOUTH LINE OF THE NORTH HALF OF SAID SECTION 22, TO A POINT ON SAID WESTERLY
LINE OF THE ILLINOIS BEACH STATE PARK NORTH ENTRANCE ROAD, WHICH IS 9.94 FEET
NORTH OF THE SOUTH LINE OF THE NORTH HALF OF SAID FRACTIONAL SECTION 23, IN LAKE
COUNTY, ILLINOIS. EXCEPTING THEREFROM THAT PART THEREOF FALLING WITHIN THE STRIP
LAND, 66 FEET WIDE, SITUATED IN THE NORTH HALF OF SECTION 22 AND IN THE NORTH
HALF OF FRACTIONAL SECTION 23, BOTH IN TOWNSHIP 46 NORTH, RANGE 12 EAST OF THIRD
PRINCIPAL MERIDIAN, DEDICATED FOR ROAD PURPOSES BY INSTRUMENT DATED MARCH 14,
1968 AND RECORDED IN THE RECORDER’S OFFICE OF LAKE COUNTY, ON MAY 24, 1968 AS
DOCUMENT NO. 1379370, SAID STRIP OF LAND IS BOUNDED AND DESCRIBED AS FOLLOWS:
BEGINNING ON THE

 

A-1

--------------------------------------------------------------------------------


 

SOUTH LINE OF THE NORTH 1590.26 FEET OF SAID NORTH HALF OF FRACTIONAL
SECTION 23, AT A POINT WHICH IS 696 FEET, MEASURED ALONG SAID SOUTH LINE, EAST
FROM THE WEST LINE OF SAID NORTH HALF OF FRACTIONAL SECTION 23, AND RUNNING;
THENCE SOUTH ALONG THE EAST LINE OF THE WEST 696 FEET OF SAID NORTH HALF OF
FRACTIONAL SECTION 23, A DISTANCE OF 124.72 FEET; THENCE SOUTHWESTWARDLY ALONG
THE ARC OF A CIRCLE, CONVEX TO THE SOUTHEAST AND HAVING A RADIUS OF 1000 FEET, A
DISTANCE OF 1070.60 FEET TO A POINT ON THE PRESENT NORTH LINE OF SHILOH
BOULEVARD, WHICH IS 108.19 FEET; MEASURED ALONG SAID NORTH LINE, EAST FROM THE
WEST LINE OF SAID NORTH HALF OF FRACTIONAL SECTION 23; THENCE WEST ALONG SAID
PRESENT NORTH OF SHILOH BOULEVARD, (WHICH IS DESCRIBED AS A STRAIGHT LINE
EXTENDING FROM A POINT ON THE EAST LINE OF THE FORMER RIGHT OF WAY OF THE
CHICAGO, WAUKEGAN AND NORTH SHORE RAILWAY, WHICH IS 8.60 FEET NORTH FROM THE
SOUTH LINE OF THE NORTH HALF OF SAID SECTION 22, TO A POINT ON THE WESTERLY LINE
OF ILLINOIS BEACH STATE PARK NORTH ENTRANCE ROAD, WHICH IS 9.94 FEET NORTH FROM
THE SOUTH LINE OF SAID NORTH HALF OF FRACTIONAL SECTION 23), A DISTANCE OF
204.24 FEET; THENCE NORTHEASTWARDLY ALONG THE ARC OF A CIRCLE, CONVEX TO THE
SOUTHEAST, HAVING A RADIUS OF 934 FEET AND BEING 66 FEET NORTHWESTERLY FROM AND
CONCENTRIC WITH THE FIRST HEREIN DESCRIBED ARC, A DISTANCE OF 1257.41 FEET TO A
POINT WHICH IS 630 FEET EAST FROM SAID WEST LINE OF THE NORTH HALF OF FRACTIONAL
SECTION 23 AND 124.94 FEET SOUTH FROM SAID SOUTH LINE OF THE NORTH 1590.26 FEET
OF SAID NORTH HALF OF FRACTIONAL SECTION 23; THENCE NORTH ALONG THE EAST LINE OF
THE WEST 630 FEET OF SAID NORTH HALF OF FRACTIONAL SECTION 23, SAID DISTANCE OF
124.94 FEET TO THE SOUTH LINE OF THE NORTH 1590.26 FEET AFORESAID, AND THENCE
EAST ALONG SAID SOUTH LINE OF THE NORTH 1590.26 FEET TO THE NORTH HALF OF
FRACTIONAL SECTION 23, A DISTANCE OF 66 FEET TO THE POINT OF BEGINNING.

 

PARCEL 4:  THE EAST HALF OF THE SOUTHEAST QUARTER OF SECTION 22, TOWNSHIP 46
NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, (EXCEPT THAT PART LYING
NORTH OF THE SOUTH LINE OF SHILOH BOULEVARD). ALSO THAT PART OF SAID SHILOH
BOULEVARD VACATED BY ORDINANCE PASSED BY THE CITY COUNCIL OF THE CITY OF
ZION, ILLINOIS ON AUGUST 20, 1968, AND RECORDED IN THE RECORDER’S OFFICE OF LAKE
COUNTY, ILLINOIS, ON AUGUST 22, 1968, AS DOCUMENT NUMBER 1390407, FALLING WITHIN
SAID EAST HALF OF THE SOUTHEAST QUARTER OF SECTION 22, AFORESAID, IN LAKE COUNTY
ILLINOIS.

 

PARCEL 5:  THE EAST 33 FEET OF THE SOUTH 1525.89 FEET OF THE WEST HALF OF SAID
SOUTHEAST QUARTER OF SECTION 22, TOWNSHIP 46 NORTH, RANGE 12 EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN LAKE COUNTY, ILLINOIS.

 

PARCEL 6:  THAT PART OF THE WEST HALF OF THE SOUTHEAST QUARTER OF SAID
SECTION 22, TOWNSHIP 46 NORTH, RANGE 12 EAST OF THE THIRD

 

A-2

--------------------------------------------------------------------------------


 

PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:  BEGINNING AT THE NORTHWEST CORNER OF
SAID SOUTHEAST QUARTER; THENCE EAST ALONG THE NORTH LINE OF SAID SOUTHEAST
QUARTER TO THE EAST LINE OF SAID WEST HALF, 1323.11 FEET; THENCE SOUTH ALONG THE
EAST LINE OF SAID WEST HALF 1111.83 FEET; THENCE WEST TO THE WEST LINE OF SAID
SOUTHEAST QUARTER TO A POINT 1112.06 FEET SOUTH OF THE NORTHWEST CORNER OF SAID
SOUTHEAST QUARTER; THENCE NORTH ALONG THE WEST LINE OF SAID SOUTHEAST QUARTER TO
THE PLACE OF BEGINNING, (EXCEPT THAT PART THEREOF LYING WEST OF THE CENTERLINE
OF VACATED DAMASCUS AVENUE AND EXCEPT THAT PART THEREOF LYING NORTH OF THE SOUTH
LINE OF SHILOH BOULEVARD), IN LAKE COUNTY, ILLINOIS.

 

PARCEL 7:  ALL OF THE NORTH HALF OF FRACTIONAL SECTION 23, TOWNSHIP 46 NORTH,
RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, EXCEPTING THEREFROM THE FOLLOWING
DESCRIBED LAND; THAT PART OF THE NORTH HALF OF FRACTIONAL SECTION 23, TOWNSHIP
46 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING SOUTH OF THE
NORTH 1590.26 FEET, AND NORTH OF THE SOUTH 237.00 FEET OF SAID NORTH HALF OF
FRACTIONAL SECTION 23, AND LYING EAST OF THE FOLLOWING DESCRIBED BOUNDARY LINE:
BEGINNING ON THE SOUTH LINE OF THE NORTH 1590.26 FEET AFORESAID, AT A POINT
WHICH IS 696.00 FEET, MEASURED ALONG SAID SOUTH LINE, EAST FROM THE WEST LINE OF
SAID NORTH HALF OF FRACTIONAL SECTION 23, AND RUNNING THENCE SOUTH ALONG THE
EAST LINE OF THE WEST 696 FEET OF SAID NORTH HALF OF FRACTIONAL SECTION 23, A
DISTANCE OF 124.72 FEET; THENCE SOUTHWARDLY ALONG THE ARC OF A CIRCLE, CONVEX TO
THE SOUTHEAST AND HAVING A RADIUS OF 1000.00 FEET, A DISTANCE OF 75.34 FEET TO A
POINT WHICH IS 200.00 FEET SOUTH FROM THE SOUTH LINE OF THE NORTH 1590.26 FEET
AFORESAID, AND 693.16 FEET, MEASURED PARALLEL WITH SAID SOUTH LINE, EAST FROM
THE WEST LINE OF SAID NORTH HALF OF FRACTIONAL SECTION 23; AND THENCE SOUTH
ALONG A STRAIGHT LINE, A DISTANCE OF 610.27 FEET TO A POINT ON THE NORTH LINE OF
THE SOUTH 237.00 FEET AFORESAID WHICH IS 693.16 FEET, MEASURED ALONG SAID NORTH
LINE EAST FROM THE WEST LINE OF SAID NORTH HALF OF FRACTIONAL SECTION 23, IN
LAKE COUNTY, ILLINOIS.

 

PARCEL 8:  THE WEST 750 FEET OF THE SOUTH HALF OF FRACTIONAL SECTION 23,
TOWNSHIP 46 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, EXCEPTING
THEREFROM THAT PART THEREOF FALLING WITHIN THAT PART OF SHILOH BOULEVARD (AS
DEDICATED BY INSTRUMENT RECORDED IN THE RECORDER’S OFFICE OF LAKE
COUNTY, ILLINOIS, ON DECEMBER 4, 1958 AS DOCUMENT NO. 1013021), LYING NORTHERLY
AND NORTHWESTERLY OF THAT PART OF SAID SHILOH BOULEVARD VACATED BY ORDINANCE
PASSED BY THE CITY COUNCIL OF THE CITY OF ZION, ILLINOIS, ON AUGUST 20, 1968 AND
RECORDED IN THE RECORDER’S OFFICE OF LAKE COUNTY, ILLINOIS ON AUGUST 22, 1968 AS
DOCUMENT NO. 1390407, ALSO THE EAST 50 FEET OF THE WEST 800 FEET OF THE NORTH
640.37 FEET OF SAID SOUTH HALF OF SAID FRACTIONAL SECTION 23, ALSO THAT PART OF
SAID SOUTH HALF OF SAID FRACTIONAL

 

A-3

--------------------------------------------------------------------------------


 

SECTION 23 LYING SOUTH OF THE NORTH 1981.87 FEET THEREOF AND EAST OF THE WEST
750 FEET THEREOF, ALL IN LAKE COUNTY, ILLINOIS.

 

PARCEL 9:  THE NORTH 183 FEET OF THE NORTHWEST FRACTIONAL QUARTER OF SECTION 26,
TOWNSHIP 46 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN LAKE
COUNTY, ILLINOIS.

 

PARCEL 10:  THE NORTH 183 FEET OF THE NORTHEAST QUARTER OF SECTION 27, TOWNSHIP
46 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN LAKE
COUNTY, ILLINOIS, EXCEPTING THEREFROM THE WEST 33 FEET OF THE NORTH 33 FEET
THEREOF.

 

PARCEL 11:  THAT PART OF THE WEST HALF OF THE SOUTHEAST QUARTER OF SECTION 22,
TOWNSHIP 46 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS
FOLLOWS: BEGINNING AT A POINT ON THE EAST LINE OF SAID WEST HALF OF THE
SOUTHEAST QUARTER 1111.83 FEET SOUTH OF THE NORTHEAST CORNER OF THE SAID WEST
HALF OF THE SOUTHEAST QUARTER OF SECTION 22; THENCE WEST ON A LINE DRAWN FROM
THE POINT OF BEGINNING OF THIS TRACT TO A POINT ON THE WEST LINE OF THE WEST
HALF OF THE SOUTHEAST QUARTER OF SECTION 22, 1112.06 FEET SOUTH OF THE NORTHWEST
CORNER THEREOF, A DISTANCE OF 495.02 FEET TO A POINT; THENCE SOUTHEASTERLY IN A
STRAIGHT LINE TO A POINT IN A LINE 33 FEET WEST OF AND PARALLEL TO THE SAID EAST
LINE, WHICH POINT IS 175.6 FEET SOUTH OF THE LINE FIRST HEREINABOVE DESCRIBED;
THENCE SOUTH ON THE SAID LINE 33 FEET WEST OF AND PARALLEL WITH THE SAID EAST
LINE TO ITS INTERSECTION WITH A LINE DRAWN FROM A POINT ON THE EAST LINE,
1978.28 FEET SOUTH OF THE NORTHEAST CORNER OF THE WEST ALF OF THE SOUTHEAST
QUARTER OF SECTION 22 TO A POINT ON THE WEST LINE, 1978.33 FEET SOUTH OF THE
NORTHWEST CORNER THEREOF; THENCE EAST ALONG THE LAST DESCRIBED LINE TO THE EAST
LINE OF THE WEST HALF OF THE SOUTHEAST QUARTER OF SECTION 22; THENCE NORTH ALONG
THE SAID EAST LINE TO THE POINT OF BEGINNING, EXCEPTING THEREFROM THAT PORTION
HEREINABOVE DESCRIBED AS PARCEL 5, ALL SITUATED IN THE COUNTY OF LAKE AND STATE
OF ILLINOIS.

 

PARCEL 12:  THAT PART OF THE SOUTH FRACTIONAL HALF OF SECTION 23, TOWNSHIP 46
NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: 
BEGINNING AT A POINT 441 FEET EAST AND 60 FEET NORTH OF THE NORTHWEST CORNER OF
HOSAH SUBDIVISION (SAID NORTHWEST CORNER BEING 750 FEET EAST OF THE WEST LINE OF
FRACTIONAL SECTION 23 AND 640.7 FEET SOUTH OF EAST AND WEST QUARTER SECTION LINE
OF FRACTIONAL SECTION 23); THENCE NORTH, 360.7 FEET; THENCE EAST TO THE WATER’S
EDGE OF LAKE MICHIGAN; THENCE SOUTHERLY ALONG THE WATER’S EDGE OF SAID LAKE
MICHIGAN TO A POINT 60 FEET NORTH OF TE NORTH LINE OF SAID HOSAH SUBDIVISION;
THENCE WEST TO THE POINT OF BEGINNING (EXCEPTING THEREFROM THAT PART THEREOF
DESCRIBED AS FOLLOWS: COMMENCING AT A POINT ON THE NORTH LINE OF THE SOUTH HALF
OF SAID

 

A-4

--------------------------------------------------------------------------------


 

FRACTIONAL SECTION 23, WHICH IS 1,724.65 FEET EAST OF THE WEST LINE OF SAID
SECTION 23 AND WHICH IS 924.65 FEET EAST OF THE WEST LINE OF THE CITY OF ZION,
BEACH PARK PROPERTY, SAID NORTH LINE OF THE SOUTH HALF OF SAID FRACTIONAL
SECTION 23, HAVING A BEARING OF NORTH 90 DEGREES 00 MINUTES EAST; THENCE SOUTH
00 DEGREES 00 MINUTES EAST, 365.00 FEET TO THE PLACE OF BEGINNING OF THIS
DESCRIPTION; THENCE NORTH 90 DEGREES 00 MINUTES EAST ALONG A LINE DRAWN PARALLEL
TO THE NORTH LINE OF THE SOUTH HALF OF SAID FRACTIONAL SECTION 23, A DISTANCE OF
47.0 FEET, MORE OR LESS, TO THE SHORE LINE OF LAKE MICHIGAN; THENCE SOUTHERLY
ALONG THE SHORE LINE OF LAKE MICHIGAN TO A POINT WHICH IS 395.00 FEET SOUTH FROM
THE NORTH LINE OF SOUTH HALF OF SAID FRACTIONAL SECTION 23, THENCE SOUTH 90
DEGREES 00 MINUTES WEST ALONG A LINE WHICH IS PARALLEL TO AND 395.00 FEET SOUTH
FROM THE NORTH LINE OF SOUTH HALF OF SAID FRACTIONAL 23, 47.00 FEET, MORE OR
LESS, TO A POINT WHICH IS 30.00 FEET, SOUTH 00 DEGREES 00 MINUTES EAST FROM THE
PLACE OF BEGINNING, AND THENCE NORTH 00 DEGREES 00 MINUTES EAST, 30.00 FEET TO
THE PLACE OF BEGINNING), ALL IN LAKE COUNTY, ILLINOIS.

 

PARCEL 13: THAT PART OF THE PRIVATE PARKWAY WITHIN SHILOH BOULEVARD, IN ZION
CITY SUBDIVISION OF PART OF SECTIONS 22 AND 27, IN TOWNSHIP 46 NORTH, RANGE 12
EAST OF THE THIRD PRINCIPAL MERIDIAN, (THE PLAT OF WHICH WAS RECORDED MARCH 29,
1902 AS DOCUMENT NUMBER 85517 IN BOOK “E” OF PLATS, AT PAGES 76 AND 77), LYING
EAST OF THE EASTERLY LINE OF THE RIGHT OF WAY OF THE CHICAGO AND NORTHWESTERN
RAILWAY, AND WEST OF THE WEST LINE OF THE FORMER RIGHT OF WAY OF THE CHICAGO,
WAUKEGAN AND NORTH SHORE RAILWAY COMPANY, IN LAKE COUNTY, ILLINOIS.

 

PARCEL 14:  THE SOUTH 220.0 FEET (EXCEPT THE WEST 800.0 FEET THEREOF) OF THE
NORTH HALF OF FRACTIONAL SECTION 23, TOWNSHIP 46 NORTH, RANGE 12 EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN LAKE COUNTY ILLINOIS.

 

PARCEL 15:  THAT PART OF THE SOUTH HALF OF FRACTIONAL SECTION 23, TOWNSHIP 46
NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING EAST OF THE EAST
LINE OF PATMOS AVENUE, (BEING A LINE 800 FEET EAST FROM AND PARALLEL WITH THE
WEST LINE OF SAID SOUTH HALF OF FRACTIONAL SECTION 23) AND LYING NORTH OF A LINE
WHICH IS 60 FEET NORTH FROM AND PARALLEL WITH THE NORTH LINE OF HOSAH
SUBDIVISION, PRIVATE, BEING A SUBDIVISION OF PART OF THE SOUTH HALF OF
FRACTIONAL SECTION 23, TOWNSHIP 46 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL
MERIDIAN, ZION, LAKE COUNTY, ILLINOIS; EXCEPTING THEREFROM THAT PART OF SAID
SOUTH FRACTIONAL HALF OF SECTION 23, DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
441 FEET EAST AND 60 FEET NORTH OF THE NORTHWEST CORNER OF HOSAH SUBDIVISION
(SAID NORTHWEST CORNER BEING 750 FEET EAST OF THE WEST LINE OF FRACTIONAL
SECTION 23 AND 640.7 FEET SOUTH OF THE EAST AND WEST QUARTER SECTION LINE OF
FRACTIONAL SECTION 23);

 

A-5

--------------------------------------------------------------------------------


 

THENCE NORTH, 360.7 FEET; THENCE EAST TO THE WATER’S EDGE OF LAKE MICHIGAN;
THENCE SOUTHERLY ALONG THE WATER’S EDGE OF SAID LAKE MICHIGAN TO A POINT 60 FEET
NORTH OF THE NORTH LINE OF SAID HOSAH SUBDIVISION; THENCE WEST TO THE POINT OF
BEGINNING, IN LAKE COUNTY, ILLINOIS.

 

PARCEL 16: THAT PART OF THE SOUTH HALF OF FRACTIONAL SECTION 23, TOWNSHIP 46
NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT WHICH IS 640.37 FEET SOUTH AND 760 FEET EAST OF THE WEST
QUARTER SECTION CORNER OF SAID SECTION 23; THENCE RUNNING EAST PARALLEL WITH THE
EAST AND WEST QUARTER SECTION LINE THROUGH SAID SECTION 50 FEET; THENCE NORTH
PARALLEL WITH THE WEST LINE OF SAID SECTION 23, 60 FEET, THENCE RUNNING EAST
PARALLEL TO SAID EAST AND WEST QUARTER SECTION LINE TO THE SHORES OF LAKE
MICHIGAN; THENCE SOUTHERLY FOLLOWING THE MEANDERS OF SAID LAKE TO A POINT WHICH
IS 1981.87 FEET SOUTH OF THE EAST AND WEST QUARTER SECTION LINE THROUGH SAID
SECTION 23; THENCE WEST PARALLEL WITH SAID QUARTER SECTION LINE TO A POINT WHICH
IS 750 FEET EAST OF THE WEST LINE OF SAID SECTION 23; THENCE NORTH PARALLEL WITH
THE WEST LINE OF SAID SECTION 23, 1341.5 FEET TO A POINT BEING THE POINT OF
BEGINNING, IN LAKE COUNTY, ILLINOIS.

 

PARCEL 17: LOT 2 IN BLOCK 66 IN ZION CITY SUBDIVISION IN SECTION 22 AFORESAID
TOGETHER WITH THE EAST HALF OF THE VACATED ALLEY IN SAID BLOCK AND THE SOUTH
HALF OF VACATED TWENTY-FIFTH PLACE NORTH AND ADJOINING SAID LOT 2 AND EAST HALF
VACATED ALLEY AFORESAID AND THE NORTH HALF OF VACATED TWENTY-SIXTH STREET SOUTH
AND ADJOINING SAID LOT 2 AND EAST HALF VACATED ALLEY AFORESAID, IN LAKE
COUNTY, ILLINOIS.

 

PARCEL 18:  THE NORTH HALF OF LOTS 1 AND 2 IN BLOCK 67 (EXCEPT THAT PART OF THE
NORTH HALF OF LOT 1 CONDEMNED FOR RAILWAY PURPOSES BY PROCEEDINGS HAD IN THE
CIRCUIT COURT OF LAKE COUNTY, ILLINOIS, ENTITLED: CHICAGO, WAUKEGAN AND NORTH
SHORE RAILWAY COMPANY VS. JOHN ALEXANDER DOWIE, ET AL, CASE NO. 1152), IN ZION
CITY SUBDIVISION IN SECTION 22 AFORESAID, TOGETHER WITH VACATED ALLEY IN THE
NORTH HALF OF SAID BLOCK AND THE SOUTH HALF OF VACATED TWENTY-SIXTH STREET LYING
NORTH AND ADJOINING LOTS 1 AND 2 AND VACATED ALLEY, IN LAKE COUNTY, ILLINOIS.

 

PARCEL 19:  BLOCK 93 (EXCEPT THAT PART THEREOF LYING NORTH OF A LINE 99 FEET
SOUTH OF AND PARALLEL TO THE CENTERLINE OF TWENTY-EIGHT STREET), TOGETHER WITH
THAT PART OF THE WEST HALF OF VACATED DAMASCUS AVENUE LYING SOUTH OF A LINE 99
FEET SOUTH OF THE CENTERLINE OF TWENTY-EIGHT STREET AND NORTH OF THE NORTH LINE
OF VACATED TWENTY-NINTH, IN LAKE COUNTY, ILLINOIS.

 

A-6

--------------------------------------------------------------------------------

 

PARCEL 20:  LOT 1 IN BLOCK 66 (EXCEPT THAT PART OF SAID LOT 1 CONDEMNED FOR
RAILWAY PURPOSES BY PROCEEDING HAD IN THE CIRCUIT COURT OF LAKE COUNTY, ILLINOIS
ENTITLED: CHICAGO, WAUKEGAN AND NORTH SHORE RAILWAY COMPANY VS. JOHN ALEXANDER
DOWIE, ET AL, CASE NO 1152) IN ZION CITY SUBDIVISION IN SECTION 22, TOWNSHIP 46
NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, TOGETHER WITH THE WEST
HALF OF THE VACATED ALLEY IN SAID BLOCK AND THE SOUTH HALF OF VACATED
25TH STREET LYING NORTH AND ADJOINING SAID LOT 1, AND WEST HALF VACATED ALLEY
AFORESAID AND THE NORTH HALF OF VACATED 26TH STREET SOUTH AND ADJOINING SAID LOT
1, AND WEST HALF VACATED VALLEY AFORESAID IN LAKE COUNTY, ILLINOIS.

 

PARCEL 21: THAT PART OF THE WEST ½ OF THE SOUTHEAST ¼ OF SECTION 22, TOWNSHIP 46
NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHWEST CORNER OF SAID SOUTHEAST ¼ THENCE EAST ALONG THE
NORTH LINE OF SAID SOUTHWEST ¼ TO THE EAST LINE SAID WEST ½, 1323.11 FEET;
THENCE SOUTH ALONG THE EAST LINE OF SAID WEST ½, 1111.83 FEET; THENCE WEST TO
THE WEST LINE OF SAID SOUTHEAST ¼ TO A POINT 1112.06 FEET SOUTH OF THE NORTHWEST
CORNER OF SAID SOUTHEAST ¼; THENCE NORTH ALONG THE WEST LINE OF SAID SOUTHEAST ¼
TO THE PLACE OF BEGINNING, INCLUDING VACATED STREETS AND ALLEYS ADJOINING
(EXCEPT THE WEST 33 FEET THEREOF; AND ALSO EXCEPT THAT PART THEREOF LYING EAST
OF THE CENTERLINE OF VACATED DAMASCUS AVENUE AND SAID CENTERLINE EXTENDED NORTH;
AND ALSO EXCEPT THAT PART THEREOF LYING NORTH OF THE CENTERLINE OF VACATED
TWENTY-FIFTH PLACE AND WEST OF THE CENTERLINE AND SAID CENTER LINE EXTENDED
NORTH OF VACATED DAMASCUS AVENUE), IN LAKE COUNTY, ILLINOIS.

 

PARCEL 22: THAT PART OF THE SECTIONS 15, 22 AND 27, TOWNSHIP 46 NORTH, RANGE 12
EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOW, TO WIT: A STRIP OF
LAND 100 FEET WIDE, LYING 50 FEET WIDE ON EACH SIDE OF THE CENTERLINE THEREOF,
WHICH IS DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE NORTH LINE OF THE
SOUTH HALF OF THE SOUTHWEST QUARTER OF SECTION 15, 50 FEET EAST OF THE EAST LINE
OF THE RIGHT OF WAY OF THE CHICAGO AND NORTH WESTERN RAILWAY COMPANY; RUNNING
THENCE SOUTHERLY ON A LINE PARALLEL WITH AND 50 FEET EASTERLY FROM SAID EASTERLY
RIGHT OF WAY LINE, A DISTANCE OF 2356.6 FEET; THENCE CURVING TO THE EAST ON A
CURVE OF 3820 FOOT RADIUS, A DISTANCE OF 734.5 FEET; THENCE ON A TANGENT TO SAID
CURVE 71.6 FEET; THENCE CURVING TO THE WEST ON A CURVE OF 3820 FOOT RADIUS, A
DISTANCE OF 533.3 FEET; THENCE SOUTH ON A TANGENT TO SAID LAST CURVE AND ON A
LINE PARALLEL WITH AND 364 FEET WEST OF THE EAST LINE OF THE WEST HALF OF
SECTION 22 AND THE EAST LINE OF THE NORTHWEST QUARTER OF SECTION 27, A DISTANCE
OF 4839 FEET; THENCE CURVING TO THE WEST ON A CURVE OF 3820 FOOT RADIUS, A
DISTANCE OF 709 FEET, MORE OR LESS, TO A POINT ON THE SOUTH

 

A-7

--------------------------------------------------------------------------------


 

LINE OF THE NORTHWEST QUARTER OF SAID SECTION 27, SAID POINT BEING 429.75 FEET
WEST OF THE SOUTHEAST CORNER OF SAID QUARTER SECTION, EXCEPTING THEREFROM THAT
PART THEREOF LYING NORTH OF THE SOUTH LINE OF THE NORTH 1590.26 FEET OF THE
NORTH HALF OF SAID SECTION 23 AND EXCEPTING THEREFROM THAT PART THEREOF LYING
SOUTH OF THE SOUTH LINE OF THE NORTH 627 FEET OF THE NORTHWEST QUARTER OF SAID
SECTION 27; AND EXCEPT THAT PART LYING SOUTH OF THE NORTH LINE OF 27TH STREET
AND NORTH OF THE CENTER LINE OF 29TH STREET.

 

PARCEL 23: THAT PART OF SECTION 22, TOWNSHIP 46 NORTH, RANGE 12 EAST OF THE
THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: TO-WIT: BEGINNING AT THE
INTERSECTION OF THE NORTH LINE OF SHILOH BOULEVARD IN THE CITY OF ZION WITH THE
EASTERLY LINE OF THE RIGHT OF WAY OF THE CHICAGO AND NORTHWESTERN RAILWAY
COMPANY; THENCE NORTHERLY ALONG THE SAID EASTERLY RIGHT OF WAY LINE TO THE
INTERSECTION THEREOF WITH THE WESTERLY LINE OF THE RIGHT OF WAY LINE OF THE
CHICAGO, WAUKEGAN AND NORTH SHORE RAILWAY COMPANY; THENCE SOUTHEASTERLY ALONG
SAID WESTERLY RIGHT OF WAY LINE TO THE NORTH LINE OF SHILOH BOULEVARD AND THENCE
WEST ON THE NORTH LINE OF SHILOH BOULEVARD TO THE PLACE OF BEGINNING; EXCEPTING
THEREFROM THAT PART THEREOF LYING NORTH OF THE SOUTH LINE OF THE NORTH 1590.26
FEET OF THE NORTH ½ OF SAID SECTION 22.

 

PARCEL 24: THAT PART OF THE SOUTH FRACTIONAL HALF OF SECTION 23, TOWNSHIP 46
NORTH, RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:
COMMENCING AT A POINT ON THE NORTH LINE OF THE SOUTH HALF OF SAID FRACTIONAL
SECTION 23, WHICH IS 1724.65 FEET EAST OF THE WEST LINE OF SECTION 23 AND WHICH
IS 924.65 FEET EAST OF THE WEST LINE OF THE CITY OF ZION, BEACH PARK PROPERTY,
SAID NORTH LINE OF THE SOUTH HALF OF SAID FRACTIONAL SECTION 23; HAVING A
BEARING OF NORTH 90 DEGREES 00 MINUTES EAST; THENCE SOUTH 00 DEGREES 00 MINUTES
EAST, 365.00 FEET TO PLACE OF BEGINNING OF THIS DESCRIPTION; THENCE NORTH 90
DEGREES 00 MINUTES EAST ALONG A LINE DRAWN PARALLEL TO THE NORTH LINE OF THE
SOUTH HALF OF SAID FRACTIONAL SECTION 23 A DISTANCE OF 47 FEET, MORE OR LESS, TO
THE SHORE LINE OF LAKE MICHIGAN; THENCE SOUTHERLY ALONG THE SHORE LINE OF LAKE
MICHIGAN TO A POINT WHICH IS 395 FEET SOUTH FROM THE NORTH LINE OF THE SOUTH
HALF OF FRACTIONAL SECTION 23; 47 FEET, MORE OR LESS, TO A POINT WHICH IS 30
FEET, SOUTH 00 DEGREES 00 MINUTES EAST, FROM THE PLACE OF BEGINNING, AND THENCE
NORTH 00 DEGREES 00 MINUTES EAST, 30 FEET TO THE PLACE OF BEGINNING, IN LAKE
COUNTY, ILLINOIS.

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PLAN SHOWING PREMISES, SWITCHYARD, AND ISFSI ISLAND

 

The Premises are depicted on that certain six (6) page survey prepared by Robert
W. Keniston, Jr., dated May 3, 2000, and entitled “Zion Nuclear Generating
Station, Zion, Illinois”.

 

The original Switchyard Area is also depicted on the above-described survey.
However, a portion of the original Switchyard Area has been released by that
certain Amendment to Facilities Operation and Easement Agreement and Consent
between Landlord and Commonwealth Edison Company dated as of September 1, 2010.
The portion of the original Switchyard Area released by this Amendment is
depicted in Exhibit B to such Amendment, which is a drawing prepared by Atwell
dated April 2, 2010 (revised 7/8/2010) (Project No. 09001249) and entitled
“Exhibit “B”, Area #4.”

 

The proposed location of the ISFSI Island has been drawn by Sargent & Lundy on
that certain survey prepared by Atwell-Hicks, dated 09/18/2009, and entitled
Topographical Survey, Zion Nuclear Power Station, Zion, Illinois (CAD FILE:
09001249TP-001).  A copy of the survey showing the proposed location of ISFSI
Island drawn is attached to and is part of this Exhibit B.  The exact location
of the ISFSI Island may be modified by mutual agreement.

 

The Switchyard Control Area includes the area of the buildings on the Premises
known as the Control Room Complex and the area of the Premises that contains
cables and associated conduits and vaults that connect the Switchyard Controls
to the Switchyard.

 

The Synchronous Condenser Area includes the area of the Turbine Building that
houses the Synchronous Condensers and the area of the Premises that contains
cables and associated conduits and vaults that connect the Synchronous
Condensers to the Switchyard.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PLANS AND SPECIFICATIONS FOR ISFSI ISLAND

 

General Requirements:

 

The cask system will be dual purpose system fully licensed by the NRC for dual
purpose use to handle all fuel and other waste at the Premises intended for
storage in the ISFSI, including intact, damaged and fuel debris assemblies.  The
ISFSI Island will be constructed in accordance with all applicable Laws and
licensing requirements including standards set forth in the Zion Station
Defueled Safety Analysis Report (“DSAR”).

 

All cask components shall comply fully with the contractor’s CoCs, FSAR, and the
NRC SER. The cask system must be licensed by the NRC under 10CFR72 prior to
commencement of construction and must be licensed by the NRC under 10CFR71 prior
to expiration or termination of the Lease Term.

 

The cask system must provide the required containment, confinement, shielding,
criticality control and passive heat removal capacity independent of any other
facility, structures, or components.  Heat transfer shall be totally passive, by
natural convection, radiation and conduction, without any moving parts.  Maximum
allowable temperatures of adjacent concrete surfaces (casks or pads) shall be in
accordance with the limits of ACI 349-97.  Storage units shall be arranged on
the ISFSI pad to allow ease of placement and removal.

 

Tornado and Tornado Missile Requirements:

 

The cask system shall be able to withstand a Design Basis tornado in accordance
with the Zion Station DSAR.

 

Flood Design Requirements:

 

The cask system shall meet the flood design requirements of the Zion Station
DSAR.

 

Seismic Design Requirements:

 

The cask system shall be capable of withstanding a horizontal ground
acceleration and a simultaneous vertical acceleration meeting the seismic design
requirements of the DSAR.

 

C-1

--------------------------------------------------------------------------------


 

Facility Support Structures:

 

The facility must include one or more buildings suitable for office space for
security and site maintenance and monitoring and testing functions and related
communications and other security and maintenance and monitoring and testing
equipment, including storage space for vehicles such as tractors, lifts, and
grounds-keeping equipment.

 

Other Requirements:

 

Other detailed specifications and requirements for the facility will be prepared
by Tenant with input from Landlord.  Landlord will be given a reasonable
opportunity to review and comment on each of Tenant’s final requests for
proposals for major equipment, materials and services related to construction of
the ISFSI, provided that such review and comment will be performed by Landlord
as soon as reasonably possible, not to exceed thirty (30) calendar days.

 

Location:

 

The location of the ISFSI Island and the required buffer zone is described in
Exhibit B.

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LIST OF MAJOR EQUIPMENT TO BE REMOVED FROM THE PREMISES

 

REACTOR VESSELS

REACTOR VESSEL INTERNALS

PRIMARY LOOP PIPING, VALVES AND PUMPS (INCLUDING REACTOR COOLANT PUMPS AND
MOTORS)

STEAM GENERATORS

PRESSURIZERS

TURBINE/GENERATORS

MAIN CONDENSERS

SECONDARY LOOP PIPING, VALVES AND PUMPS (INCLUDING FEEDWATER PUMPS AND MOTORS)

TURBINE STOP VALVES

HEAT EXCHANGERS

SECONDARY LOOP HEAT EXCHANGERS (MOISTURE SEPARATOR REHEATERS AND FEEDWATER
REHEATERS)

4 MAIN POWER TRANSFORMERS

4 RESIDUAL HEAT REMOVAL HEAT EXCHANGERS AND RELATED PIPING

 

D-1

--------------------------------------------------------------------------------
